

114 S2844 PCS: Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 433114th CONGRESS2d SessionS. 2844[Report No. 114–243]IN THE SENATE OF THE UNITED STATESApril 21, 2016Ms. Collins, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for the Departments of Transportation, and Housing and Urban Development, and
			 related agencies for the fiscal year ending September 30, 2017, and for
			 other purposes.
	
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2017, and for other purposes, namely:
		IDepartment of transportation
			Office of the secretary
 Salaries and expensesFor necessary expenses of the Office of the Secretary, $116,396,000, of which not to exceed $2,758,000 shall be available for the immediate Office of the Secretary; not to exceed $1,040,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $20,772,000 shall be available for the Office of the General Counsel; not to exceed $11,108,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $16,020,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $2,569,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $30,054,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,142,000 shall be available for the Office of Public Affairs; not to exceed $1,760,000 shall be available for the Office of the Executive Secretariat; not to exceed $11,089,000 shall be available for the Office of Intelligence, Security, and Emergency Response; and not to exceed $17,084,000 shall be available for the Office of the Chief Information Officer: Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent by all such transfers: Provided further, That notice of any change in funding greater than 5 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: Provided further, That notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: Provided further, That none of the funds provided in this Act shall be available for the position of Assistant Secretary for Public Affairs.
 Research and technologyFor necessary expenses related to the Office of the Assistant Secretary for Research and Technology, $13,044,000, of which $8,218,000 shall remain available until September 30, 2019: Provided, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training: Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and Innovative Technology Administration shall continue to be deemed to be a reference to the Office of the Assistant Secretary for Research and Technology of the Department of Transportation.
 National infrastructure investmentsFor capital investments in surface transportation infrastructure, $525,000,000, to remain available through September 30, 2020: Provided, That the Secretary of Transportation shall distribute funds provided under this heading as discretionary grants to be awarded to a State, local government, transit agency, or a collaboration among such entities on a competitive basis for projects that will have a significant impact on the Nation, a metropolitan area, or a region: Provided further, That projects eligible for funding provided under this heading shall include, but not be limited to, highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; and port infrastructure investments (including inland port infrastructure and land ports of entry): Provided further, That the Secretary may use up to 20 percent of the funds made available under this heading for the purpose of paying the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, if the Secretary finds that such use of the funds would advance the purposes of this paragraph: Provided further, That in distributing funds provided under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an appropriate balance in addressing the needs of urban and rural areas, and the investment in a variety of transportation modes: Provided further, That a grant funded under this heading shall be not less than $5,000,000 and not greater than $25,000,000: Provided further, That not more than 10 percent of the funds made available under this heading may be awarded to projects in a single State: Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be, at the option of the recipient, up to 80 percent: Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: Provided further, That not less than 30 percent of the funds provided under this heading shall be for projects located in rural areas: Provided further, That for projects located in rural areas, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: Provided further, That projects conducted using funds provided under this heading must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That the Secretary shall conduct a new competition to select the grants and credit assistance awarded under this heading: Provided further, That the Secretary may retain up to $20,000,000 of the funds provided under this heading, and may transfer portions of those funds to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration and the Maritime Administration, to fund the award and oversight of grants and credit assistance made under the National Infrastructure Investments program.
 National surface transportation and innovative finance bureauFor necessary expenses for the establishment and administration of a new National Surface Transportation and Innovative Finance Bureau (the Bureau) within the Office of the Secretary of Transportation, $3,000,000, to remain available until expended: Provided, That the Secretary of Transportation shall use such amount for the necessary expenses to establish the Bureau and to fulfill the responsibilities of the Bureau, as detailed in section 9001 of the Fixing America's Surface Transportation (FAST) Act (Public Law 114–94) (49 U.S.C. 116): Provided further, That the Secretary is required to receive the advance approval of the House and Senate Committees on Appropriations prior to exercising the authorities of 49 U.S.C. 116(h): Provided further, That the program be available to other Federal agencies, States, municipalities and project sponsors seeking Federal transportation expertise in obtaining financing.
 Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation's financial systems and re-engineering business processes, $4,000,000, to remain available through September 30, 2018.
 Cyber security initiativesFor necessary expenses for cyber security initiatives, including necessary upgrades to wide area network and information technology infrastructure, improvement of network perimeter controls and identity management, testing and assessment of information technology against business, security, and other requirements, implementation of Federal cyber security initiatives and information infrastructure enhancements, implementation of enhanced security controls on network devices, $15,000,000, to remain available through September 30, 2018.
 Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,751,000. Transportation planning, research, and development For necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, to remain available until expended, $12,043,000: Provided, That of such amount, $3,000,000 shall be for necessary expenses of the Interagency Infrastructure Permitting Improvement Center (IIPIC): Provided further, That there may be transferred to this appropriation, to remain available until expended, amounts from other Federal agencies for expenses incurred under this heading for IIPIC activities not related to transportation infrastructure: Provided further, That the tools and analysis developed by the IIPIC shall be available to other Federal agencies for the permitting and review of major infrastructure projects not related to transportation to the extent that other Federal agencies provide funding to the Department as provided for under the previous proviso.
 Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $190,389,000 shall be paid from appropriations made available to the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation: Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: Provided further, That no assessments may be levied against any program, budget activity, subactivity or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees.
 Minority business resource center programFor the cost of guaranteed loans, $339,000, as authorized by 49 U.S.C. 332: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $18,367,000.In addition, for administrative expenses to carry out the guaranteed loan program, $602,000. Small and disadvantaged business utilization and outreachFor the necessary expenses to establish Small and Disadvantaged Business Utilization and Outreach, that will ensure small and disadvantaged business policies of the Secretary of Transportation are developed and implemented in a fair, efficient and effective manner, $4,646,000, to remain available until September 30, 2018: Provided, That notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation.
			Payments to air carriers
 (airport and airway trust fund)In addition to funds made available from any other source to carry out the essential air service program under 49 U.S.C. 41731 through 41742, $150,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under subsection 41732(b)(3) of title 49, United States Code: Provided further, That none of the funds in this Act or any other Act shall be used to enter into a new contract with a community located less than 40 miles from the nearest small hub airport before the Secretary has negotiated with the community over a local cost share: Provided further, That amounts authorized to be distributed for the essential air service program under subsection 41742(b) of title 49, United States Code, shall be made available immediately from amounts otherwise provided to the Administrator of the Federal Aviation Administration: Provided further, That the Administrator may reimburse such amounts from fees credited to the account established under section 45303 of title 49, United States Code.
			Administrative provisions—office of the secretary of transportation
 101.None of the funds made available in this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the modal administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for Congressional notification.
 102.Notwithstanding section 3324 of title 31, United States Code, in addition to authority provided by section 327 of title 49, United States Code, the Department's Working Capital Fund is hereby authorized to provide payments in advance to vendors that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order 13150 and section 3049 of Public Law 109–59: Provided, That the Department shall include adequate safeguards in the contract with the vendors to ensure timely and high-quality performance under the contract.
 103.The Secretary shall post on the Web site of the Department of Transportation a schedule of all meetings of the Council on Credit and Finance, including the agenda for each meeting, and require the Council on Credit and Finance to record the decisions and actions of each meeting.
				Federal aviation administration
				Operations
 (airport and airway trust fund)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, lease or purchase of passenger motor vehicles for replacement only, in addition to amounts made available by Public Law 112–95, $10,048,352,000 of which $9,190,000,000 shall be derived from the Airport and Airway Trust Fund, of which not to exceed $7,593,785,000 shall be available for air traffic organization activities; not to exceed $1,286,982,000 shall be available for aviation safety activities; not to exceed $19,826,000 shall be available for commercial space transportation activities; not to exceed $771,342,000 shall be available for finance and management activities; not to exceed $60,155,000 shall be available for NextGen and operations planning activities; not to exceed $107,161,000 shall be available for security and hazardous materials safety; and not to exceed $209,101,000 shall be available for staff offices: Provided, That not to exceed 2 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation by more than 2 percent: Provided further, That any transfer in excess of 2 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress: Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: Provided further, That none of the funds in this Act shall be available for new applicants for the second career training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: Provided further, That there may be credited to this appropriation, as offsetting collections, funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: Provided further, That of the funds appropriated under this heading, not less than $159,000,000 shall be for the contract tower program, including the contract tower cost share program: Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund: Provided further, That none of the funds appropriated or otherwise made available by this Act or any other Act may be used to eliminate the Contract Weather Observers program at any airport.
				Facilities and equipment
 (airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $2,838,000,000, of which $489,000,000 shall remain available until September 30, 2017, and $2,349,000,000 shall remain available until September 30, 2019: Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems: Provided further, That no later than March 31, the Secretary of Transportation shall transmit to the Congress an investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2018 through 2022, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress.
				Research, engineering, and development
 (airport and airway trust fund)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $176,002,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2018: Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development.
				Grants-in-aid for airports
				(liquidation of contract authorization)
				(limitation on obligations)
				(airport and airway trust fund)
				(including transfer of funds)
 For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,750,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended: Provided, That none of the funds under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000 in fiscal year 2017, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the funds under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: Provided further, That notwithstanding section 47109(a) of title 49, United States Code, the Government’s share of allowable project costs under paragraph (2) for subgrants or paragraph (3) of that section shall be 95 percent for a project at other than a large or medium hub airport that is a successive phase of a multi-phased construction project for which the project sponsor received a grant in fiscal year 2011 for the construction project: Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more than $107,691,000 shall be available for administration, not less than $15,000,000 shall be available for the Airport Cooperative Research Program, not less than $31,375,000 shall be available for Airport Technology Research, and $10,000,000, to remain available until expended, shall be available and transferred to Office of the Secretary, Salaries and Expenses to carry out the Small Community Air Service Development Program: Provided further, That in addition to airports eligible under section 41743 of title 49, such program may include the participation of an airport that serves a community or consortium that is not larger than a small hub airport, according to FAA hub classifications effective at the time the Office of the Secretary issues a request for proposals.
				Administrative provisions—federal aviation administration
 110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2017.
 111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: Provided, That the prohibition of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the FAA for air traffic control facilities.
 112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303 and any amount remaining in such account at the close of that fiscal year shall be made available to satisfy section 41742(a)(1) for the subsequent fiscal year.
 113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes of such appropriation.
 114.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay.
 115.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card.
 116.The Secretary shall apportion to the sponsor of an airport that received scheduled or unscheduled air service from a large certified air carrier (as defined in part 241 of title 14 Code of Federal Regulations, or such other regulations as may be issued by the Secretary under the authority of section 41709) an amount equal to the minimum apportionment specified in 49 U.S.C. 47114(c), if the Secretary determines that airport had more than 10,000 passenger boardings in the preceding calendar year, based on data submitted to the Secretary under part 241 of title 14, Code of Federal Regulations.
 117.None of the funds in this Act may be obligated or expended for retention bonuses for an employee of the Federal Aviation Administration without the prior written approval of the Assistant Secretary for Administration of the Department of Transportation.
 118.Notwithstanding any other provision of law, none of the funds made available under this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator’s aircraft registration number from any display of the Federal Aviation Administration’s Aircraft Situational Display to Industry data that is made available to the public, except data made available to a Government agency, for the noncommercial flights of that owner or operator.
 119.None of the funds in this Act shall be available for salaries and expenses of more than nine political and Presidential appointees in the Federal Aviation Administration.
 119A.None of the funds made available under this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the Federal Aviation Administration provides to the House and Senate Committees on Appropriations a report that justifies all fees related to aeronautical navigation products and explains how such fees are consistent with Executive Order 13642.
 119B.None of the funds in this Act may be used to close a regional operations center of the Federal Aviation Administration or reduce its services unless the Administrator notifies the House and Senate Committees on Appropriations not less than 90 full business days in advance.
 119C.None of the funds appropriated or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey.
 119D.None of the funds provided under this Act may be used by the Administrator of the Federal Aviation Administration to withhold from consideration and approval any application for participation in the Contract Tower Program, pending as of January 1, 2016, including applications from Cost-share Program participants if the Administrator determines such tower is eligible under the criteria set forth in the Federal Aviation report, Establishment and Discontinuance Criteria for Airport Traffic Control Towers (FAA–APO–90–7).
 119E.For fiscal year 2017, the Secretary of Transportation shall apportion to the sponsor of a primary airport under section 47114(c)(1)(A) of title 49, United States Code, an amount based on the number of passenger boardings at the airport during calendar year 2012 if the airport had—
 (1)fewer than 10,000 passenger boardings during the calendar year used to calculate the apportionment for fiscal year 2017 under section 116; and
 (2)10,000 or more passenger boardings during calendar year 2012. 119F.Section 47109(c)(2) of title 49, United States Code, is amended to read as follows: The Government’s share of allowable project costs determined under this subsection shall not exceed the lesser of 93.75 percent or the highest percentage Government share applicable to any project in any State under subsection (b), except that at a primary non-hub and non-primary commercial service airport located in a State as set forth in paragraph (1) of this subsection that is within 15 miles of another State as set forth in paragraph (1) of this subsection, the Government’s share shall be an average of the Government share applicable to any project in each of the States..
 119G.Section 911 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95) is amended by inserting after subsection (b) the following new subsection:
				
					(c)Collaboration and reporting
 (1)The Administrator, in coordination with NASA, the Department of Energy, U.S. Department of Agriculture, and after consultation with other relevant agencies shall develop a joint plan to carry out the research under subsection (a) and report back to Congress within 180 days.
 (2)The Administrator, in coordination with the Administrator of NASA, the Secretary of Energy, and the Secretary of Agriculture, shall continue research and development activities into the development and deployment of jet fuels as outlined in subsection (a)..
 119H.Section 332(c) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by adding at the end the following:
				
 (6)Inclusion of certain flight test facilitiesThe Administrator shall expand the program established under paragraph (1) to permit projects under the program to be carried out at any public entity authorized by the Federal Aviation Administration as an unmanned aircraft system flight test center before January 1, 2009..
 119I.Notwithstanding Section 40117(b)(1) of title 49, United States Code, the Secretary of Transportation may authorize use of a passenger facility charge to finance an eligible airport-related project if the eligible agency seeking to impose the new charge controls an airport where a $2 passenger facility charge became effective on January 1, 2013; and the airport where the passenger facility charge is collected and the airport at which the project will be carried out were under the control of the same eligible agency on October 1, 2015.
				Federal highway administration
				Limitation on administrative expenses
				(highway trust fund)
 (including transfer of funds)Not to exceed $433,295,000, together with advances and reimbursements received by the Federal Highway Administration, shall be obligated for necessary expenses for administration and operation of the Federal Highway Administration. In addition, not to exceed $2,500,000 shall be transferred to the Appalachian Regional Commission in accordance with section 104(a) of title 23, United States Code.
				Federal-aid highways
				(limitation on obligations)
 (highway trust fund)Funds available for the implementation or execution of Federal-aid highway and highway safety construction programs authorized under titles 23 and 49, United States Code, and the provisions of the Fixing America's Surface Transportation Act shall not exceed total obligations of $43,266,100,000 for fiscal year 2017: Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such amounts are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code.
				(Liquidation of contract authorization)
				(Highway Trust Fund)
 For the payment of obligations incurred in carrying out Federal-aid highway and highway safety construction programs authorized under title 23, United States Code, $44,005,100,000 derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended.
				(rescission)
 (highway trust fund)Of the unobligated balances of funds apportioned among the States under chapter 1 of title 23, United States Code, a total of $2,211,000,000 is hereby rescinded: Provided, That such rescission shall not apply to funds distributed in accordance with sections 104(b)(3) and 130(f) of title 23, United States Code; section 133(d)(1)(A) of such title; the first sentence of section 133(d)(3)(A) of such title, as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141); sections 133(d)(1) and 163 of such title, as in effect on the day before the date of enactment of SAFETEA–LU (Public Law 109–59); and section 104(b)(5) of such title, as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141): Provided further, That such rescission shall not apply to funds that are exempt from the obligation limitation or subject to special no-year obligation limitation: Provided further, That the amount to be rescinded from a State shall be determined by multiplying the total amount of the rescission by the ratio that the unobligated balances subject to the rescission as of September 30, 2016, for the State; bears to the unobligated balances subject to the rescission as of September 30, 2016, for all States: Provided further, That the amount to be rescinded under this section from each program to which the rescission applies within a State shall be determined by multiplying the rescission amount calculated for such State by the ratio that the unobligated balance as of September 30, 2016, for such program in such State; bears to the unobligated balances as of September 30, 2016, for all programs to which the rescission applies in such State.
				Administrative provisions—federal highway administration
 120.(a)For fiscal year 2017, the Secretary of Transportation shall— (1)not distribute from the obligation limitation for Federal-aid highways—
 (A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and
 (B)amounts authorized for the Bureau of Transportation Statistics; (2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts—
 (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under sections 202 or 204 of title 23, United States Code); and
 (B)for which obligation limitation was provided in a previous fiscal year; (3)determine the proportion that—
 (A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to
 (B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection;
 (4)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under the Fixing America's Surface Transportation Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying—
 (A)the proportion determined under paragraph (3); by (B)the amounts authorized to be appropriated for each such program for such fiscal year; and
 (5)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the National Highway Performance Program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that—
 (A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for such fiscal year; bears to
 (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for such fiscal year.
 (b)Exceptions from obligation limitationThe obligation limitation for Federal-aid highways shall not apply to obligations under or for— (1)section 125 of title 23, United States Code;
 (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); (3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701);
 (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119);
 (5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198);
 (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027);
 (7)section 157 of title 23, United States Code (as in effect on June 8, 1998); (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years);
 (9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used;
 (10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years);
 (11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and
 (12)section 119 of title 23, United States Code (but, for each of fiscal years 2013 through 2017, only in an amount equal to $639,000,000).
 (c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year— (1)revise a distribution of the obligation limitation made available under subsection (a) if an amount distributed cannot be obligated during that fiscal year; and
 (2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code.
					(d)Applicability of Obligation Limitations to Transportation Research Programs
 (1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid highways shall apply to contract authority for transportation research programs carried out under—
 (A)chapter 5 of title 23, United States Code; and (B)title VI of the Fixing America's Surface Transportation Act.
 (2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and
 (B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years.
						(e)Redistribution of Certain Authorized Funds
 (1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that—
 (A)are authorized to be appropriated for such fiscal year for Federal-aid highway programs; and (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year because of the imposition of any obligation limitation for such fiscal year.
 (2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (a)(5).
 (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code.
 121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid highway and highway safety construction programs.
 122.Not less than 15 days prior to waiving, under his or her statutory authority, any Buy America requirement for Federal-aid highways projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements.
 123.None of the funds in this Act to the Department of Transportation may be used to provide credit assistance unless not less than 3 days before any application approval to provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary of Transportation provides notification in writing to the following committees: the House and Senate Committees on Appropriations; the Committee on Environment and Public Works and the Committee on Banking, Housing and Urban Affairs of the Senate; and the Committee on Transportation and Infrastructure of the House of Representatives: Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a description of the project; whether credit assistance will be provided as a direct loan, loan guarantee, or line of credit; and the amount of credit assistance.
 124.(a)A State or territory, as defined in section 165 of title 23, United States Code, may, hereafter, use for any project eligible under section 133(b) of title 23 or section 165 of title 23 and located within the boundary of the State or territory any earmarked amount, and any associated obligation limitation, provided that the Department of Transportation for the State or territory for which the earmarked amount was originally designated or directed notifies the Secretary of Transportation of its intent to use its authority under this section and submits a quarterly report to the Secretary identifying the projects to which the funding would be applied. Notwithstanding the original period of availability of funds to be obligated under this section, such funds and associated obligation limitation shall remain available for obligation for a period of 3 fiscal years after the fiscal year in which the Secretary of Transportation is notified. The Federal share of the cost of a project carried out with funds made available under this section shall be the same as associated with the earmark.
 (b)In this section, the term earmarked amount means— (1)congressionally directed spending, as defined in rule XLIV of the Standing Rules of the Senate, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration; or
 (2)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration.
 (c)The authority under subsection (a) may be exercised only for those projects or activities that have obligated less than 10 percent of the amount made available for obligation as of October 1 of the current fiscal year, and shall be applied to projects within the same general geographic area within 50 miles for which the funding was designated, except that a State or territory may apply such authority to unexpended balances of funds from projects or activities the State or territory certifies have been closed and for which payments have been made under a final voucher.
 (d)The Secretary shall— (1)for fiscal year 2017, submit consolidated reports of the information provided by the States and territories each quarter to the House and Senate Committees on Appropriations; and
 (2)for fiscal year 2018 and thereafter, post such information annually on the Department’s public Web site.
 125.None of the funds in this Act may be used to make a grant for a project under section 117 of title 23, United States Code, unless the Secretary, at least 60 days before making a grant under that section, provides written notification to the House and Senate Committees on Appropriations of the proposed grant, including an evaluation and justification for the project and the amount of the proposed grant award.
 126.(a)Identification of high priority corridors on national highway systemSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by adding at the end the following:
					
 (89)United State Route 67 from Interstate 40 in North Little Rock, Arkansas, to United States Route 412..
 (b)Inclusion of certain route segments on interstate systemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended in the first sentence by striking and subsection (c)(83) and inserting subsection (c)(83), and subsection (c)(89).
 (c)DesignationSection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by adding at the end the following:
					
 The route referred to in subsection (c)(89) is designated as Interstate Route I–57. Federal motor carrier safety administration Motor carrier safety operations and programs (liquidation of contract authorization) (limitation on obligations) (highway trust fund) For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31110 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act, $277,200,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: Provided, That funds available for implementation, execution or administration of motor carrier safety operations and programs authorized under title 49, United States Code, shall not exceed total obligations of $277,200,000 for Motor Carrier Safety Operations and Programs for fiscal year 2017, of which $9,180,000, to remain available for obligation until September 30, 2019, is for the research and technology program.
			Motor carrier safety grants
			(liquidation of contract authorization)
			(limitation on obligations)
			(highway trust fund)
 For payment of obligations incurred in carrying out sections 31102, 31103, 31104, and 31313 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act, $367,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That funds available for the implementation or execution of motor carrier safety programs shall not exceed total obligations of $367,000,000 in fiscal year 2017 for Motor Carrier Safety Grants; of which $292,600,000 shall be available for the motor carrier safety assistance program, $31,200,000 shall be available for the commercial driver's license program implementation program, $42,200,000 shall be available for the high priority activities program, and $1,000,000 shall be available for the commercial motor vehicle operator grant program.
			Administrative provisions—federal motor carrier safety administration
 130.Funds appropriated or limited in this Act shall be subject to the terms and conditions stipulated in section 350 of Public Law 107–87 and section 6901 of Public Law 110–28.
 131.Section 133 of division L, title I of the Consolidated Appropriations Act, 2016, Public Law 114–113, is amended to read as follows:
				
 (a)None of the funds appropriated or otherwise made available by this Act or any other Act may be used to implement, administer, or enforce the requirement for two off-duty periods from 1:00 a.m. to 5:00 a.m. under subsection 395.3(c) or the restriction on use of more than one restart during a 168-hour period under subsection 395.3(d) of title 49, Code of Federal Regulations, and such provisions shall have no force or effect as of the date of submission of the final report issued by the Secretary of Transportation, as required by section 133 of division K of Public Law 113–235, unless the Secretary and the Inspector General of the Department of Transportation each review and determine that the final report—
 (1)meets the statutory requirements set forth in such section; and (2)establishes that commercial motor vehicle drivers who operated under the restart provisions in operational effect between July 1, 2013, and the day before the date of enactment of such Public Law demonstrated statistically significant improvement in all outcomes related to safety, operator fatigue, driver health and longevity, and work schedules, in comparison to commercial motor vehicle drivers who operated under the restart provisions in operational effect on June 30, 2013.
 (b)If the Secretary and Inspector General do not each make the determination required by subsection (a), the 34-hour restart rule in operational effect on June 30, 2013, shall be restored to full force and effect on the date the Secretary submits the final report to the House and Senate Committees on Appropriations, and funds appropriated or otherwise made available by this Act or any other Act shall be available to implement, administer, or enforce such rule.
 (c)If the 34-hour restart rule in operational effect on June 30, 2013, is restored to full force and effect pursuant to subsection (b), a driver who uses that restart rule may not drive after being on duty more than 73 hours in any period of 7 consecutive days, where the 7-day measurement period moves forward 1 day at midnight each day..
				National highway traffic safety administration
 Operations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code, $160,075,000, of which $20,000,000 shall remain available through September 30, 2018.
				Operations and research
				(liquidation of contract authorization)
				(limitation on obligations)
 (highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, and chapter 303 of title 49, United States Code, $145,900,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2017, are in excess of $145,900,000, of which $140,700,000 shall be for programs authorized under 23 U.S.C. 403 and $5,200,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code: Provided further, That within the $145,900,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2018, and shall be in addition to the amount of any limitation imposed on obligations for future years.
				Highway traffic safety grants
				(liquidation of contract authorization)
				(limitation on obligations)
				(highway trust fund)
 For payment of obligations incurred in carrying out provisions of 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, to remain available until expended, $585,372,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account): Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2017, are in excess of $585,372,000 for programs authorized under 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, of which $252,300,000 shall be for Highway Safety Programs under 23 U.S.C. 402; $277,500,000 shall be for National Priority Safety Programs under 23 U.S.C. 405; $29,500,000 shall be for High Visibility Enforcement Program under 23 U.S.C. 404; $26,072,000 shall be for Administrative Expenses under section 4001(a)(6) of the Fixing America's Surface Transportation Act: Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: Provided further, That not to exceed $500,000 of the funds made available for National Priority Safety Programs under 23 U.S.C. 405 for Impaired Driving Countermeasures (as described in subsection (d) of that section) shall be available for technical assistance to the States: Provided further, That with respect to the Transfers provision under 23 U.S.C. 405(a)(1)(8), any amounts transferred to increase the amounts made available under section 402 shall include the obligation authority for such amounts: Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any exercise of the authority granted under the previous proviso or under 23 U.S.C. 405(a)(1)(8) within 5 days.
				Administrative provisions—national highway traffic safety administration
 140.An additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff.
 141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws but only to the extent that the obligation authority has not lapsed or been used.
				Federal railroad administration
 Safety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $208,500,000, of which $15,900,000 shall remain available until expended.
 Railroad research and developmentFor necessary expenses for railroad research and development, $40,100,000, to remain available until expended.
 Railroad rehabilitation and improvement financing programThe Secretary of Transportation is authorized to issue direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, such authority to exist as long as any such direct loan or loan guarantee is outstanding.
 Consolidated rail infrastructure and safety improvements grantsFor necessary expenses related to Consolidated Rail Infrastructure and Safety Improvements Grants as authorized by section 24407 of title 49, United States Code, $50,000,000, to remain available until expended, of which $25,000,000 shall be available to carry out section 24407 (c)(1) of title 49, United States Code; and $25,000,000 shall be available to carry out section 24407 (c)(5), (c)(6), (c)(7), and (c)(10) of title 49, United States Code: Provided, That the Secretary may withhold up to one percent of the amount provided under this heading for the costs of project management oversight of grants carried out under section 24407 of title 49, United States Code: Provided further, That such funds shall only be used for grants related to railroad safety.
 Federal-State partnership for state of good repair grantsFor necessary expenses related to Federal-State Partnership for State of Good Repair Grants as authorized by section 24911 of title 49, United States Code, $20,000,000, to remain available until expended: Provided, That the Secretary may withhold up to one percent of the amount provided under this heading for the costs of project management oversight of grants carried out under section 24911 of title 49, United States Code.
 Restoration and enhancement grantsFor necessary expenses related to grants, $15,000,000, to remain available until expended, of which $5,000,000 shall be available to carry out section 24408 of title 49, United States Code; and $10,000,000 shall be available for capital grants for the restoration or initiation of intercity passenger service in an amount not to exceed 50 percent of the total project cost: Provided, That the Secretary may withhold up to one percent of the funds provided under this heading to fund the costs of project management and oversight.
 Northeast corridor grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $345,000,000, to remain available until expended: Provided, That the Secretary may retain up to one-half of 1 percent of the funds provided under both this heading and the National Network Grants to the National Railroad Passenger Corporation heading to fund the costs of project management and oversight of activities authorized by section 11101(c) of division A of Public Law 114–94: Provided further, That in addition to the project management oversight funds authorized under section 11101(c) of division A of Public Law 114–94, the Secretary may retain up to an additional $5,000,000 of the funds provided under this heading to fund expenses associated with the Northeast Corridor Commission established under section 24905 of title 49, United States Code: Provided further, That of the amounts made available under this heading and the National Network Grants to the National Railroad Passenger Corporation heading, not less than $50,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act.
 National network grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $1,075,000,000, to remain available until expended: Provided, That the Secretary may retain up to an additional $2,000,000 of the funds provided under this heading to fund expenses associated with the State-Supported Route Committee established under 24712 of title 49, United States Code.
				Administrative provisions—federal railroad administration
 150.None of the funds provided to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: Provided, That the President of Amtrak may waive the cap set in the previous proviso for specific employees when the President of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations each quarter within 60 days of such quarter of the calendar year on waivers granted to employees and amounts paid above the cap for each month within such quarter and delineate the reasons each waiver was granted: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations by May 15, 2017, a summary of all overtime payments incurred by the Corporation for 2016 and the three prior calendar years: Provided further, That such summary shall include the total number of employees that received waivers and the total overtime payments the Corporation paid to those employees receiving waivers for each month for 2016 and for the three prior calendar years.
 151.Section 24408 of title 49, United States Code, is amended by— (1)Striking the words or enhancing in subsection (b) and inserting in its place the words enhancing, or supporting;
 (2)Striking subparagraph (c)(3)(C); (3)Striking paragraph (d)(5); and
 (4)Striking subsection (e) and replacing with a new subsection (e) that states Grants made under this section may not exceed 80 percent of the projected net operating costs.. Federal transit administration Administrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $110,665,000: Provided, That none of the funds provided or limited in this Act may be used to create a permanent office of transit security under this heading: Provided further, That upon submission to the Congress of the fiscal year 2018 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on New Starts, including proposed allocations for fiscal year 2018.
			Transit formula grants
			(liquidation of contract authorization)
			(limitation on obligations)
 (highway trust fund)For payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, and section 20005(b) of Public Law 112–141, and sections 3006(b) and 3028 of the Fixing America's Surface Transportation Act, $10,800,000,000, to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, and section 20005(b) of Public Law 112–141, and sections 3006(b) and 3028 of the Fixing America's Surface Transportation Act, shall not exceed total obligations of $9,733,706,043 in fiscal year 2017: Provided further, That the Federal share of the cost of activities carried out under section 5312 shall not exceed 80 percent, except that if there is substantial public interest or benefit, the Secretary may approve a greater Federal share.
 Capital investment grantsFor necessary expenses to carry out 49 U.S.C. 5309 and section 3005(b) of the FAST Act, $2,338,063,000, to remain available until expended. Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of Public Law 110–432, $150,000,000, to remain available until expended: Provided, That the Secretary of Transportation shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: Provided further, That prior to approving such grants, the Secretary shall certify that the Washington Metropolitan Area Transit Authority is making progress to improve its safety management system in response to the Federal Transit Administration’s 2015 safety management inspection: Provided further, That prior to approving such grants, the Secretary shall certify that the Washington Metropolitan Area Transit Authority is making progress toward full implementation of the corrective actions identified in the 2014 Financial Management Oversight Review Report: Provided further, That the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system before approving such grants:  Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the requirements of section 601(e)(1) of division B of Public Law 110–432 (112 Stat. 4968).
			Administrative provisions—federal transit administration
			(including rescission)
 160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation.
 161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the heading Fixed Guideway Capital Investment of the Federal Transit Administration for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2021, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided.
 162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2016, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section.
 163.Section 5303(r)(2)(C) of title 49, United States Code, is amended— (1)by inserting and 25 square miles of land area after 145,000; and
 (2)by inserting and 12 square miles of land area after 65,000. 164.Any unobligated amounts made available for fiscal year 2012 or prior fiscal years to carry out the discretionary job access and reverse commute program under section 3037 of the transportation equity act for the 21st century are hereby rescinded: Provided, That such amounts are made available for projects eligible under 49 U.S.C. 5309(q).
 165.Section 5307(a) of title 49, United States Code, is amended by striking paragraphs (2) and (3) and inserting the following:
				
 (2)Special ruleThe Secretary may make grants under this section to finance the operating cost of equipment and facilities for use in public transportation, excluding rail fixed guideway, in an urbanized area with a population of not fewer than 200,000 individuals, as determined by the Bureau of the Census—
 (A)for public transportation systems that— (i)operate 75 or fewer buses in fixed route service or demand response service, excluding ADA complementary paratransit service, during peak service hours, in an amount not to exceed 75 percent of the share of the apportionment which is attributable to such systems within the urbanized area, as measured by vehicle revenue hours; or
 (ii)operate a minimum of 76 buses and a maximum of 100 buses in fixed route service or demand response service, excluding ADA complementary paratransit service, during peak service hours, in an amount not to exceed 50 percent of the share of the apportionment which is attributable to such systems within the urbanized area, as measured by vehicle revenue hours; or
 (B)subject to paragraph (3), for public transportation systems that— (i)operate 75 or fewer buses in fixed route service or demand response service, excluding ADA complementary paratransit service, during peak service hours, in an amount not to exceed 75 percent of the share of the apportionment allocated to such systems within the urbanized area, as determined by the local planning process and included in the designated recipient’s final program of projects prepared under subsection (b); or
 (ii)operate a minimum of 76 buses and a maximum of 100 buses in fixed route service or demand response service, excluding ADA complementary paratransit service during peak service hours, in an amount not to exceed 50 percent of the share of the apportionment allocated to such systems within the urbanized area, as determined by the local planning process and included in the designated recipient’s final program of projects prepared under subsection (b).
 (3)LimitationThe amount available to a public transportation system under subparagraph (B) of paragraph (2) shall be not more than 10 percent greater than the amount that would otherwise be available to the system under subparagraph (A) of that paragraph..
 Saint Lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act, as amended, as may be necessary in carrying out the programs set forth in the Corporation's budget for the current fiscal year.
				Operations and maintenance
 (harbor maintenance trust fund)For necessary expenses to conduct the operations, maintenance, and capital asset renewal activities of those portions of the St. Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $36,028,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to Public Law 99–662.
				Maritime administration
 Maritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $275,000,000, to remain available until expended: Provided, That the Maritime Administration may make a reduction in payment pro rata in the event sufficient funds have not been appropriated to pay the full annual payment authorized for the Maritime Security Fleet pursuant to section 53106 of title 46: Provided further, That the Maritime Administration shall allocate the funds across 60 ships.
 Operations and trainingFor necessary expenses of operations and training activities authorized by law, $175,160,000, of which $22,000,000 shall remain available until expended for maintenance and repair of training ships at State Maritime Academies, and of which $6,000,000 shall remain available until expended for National Security Multi-Mission Vessel Program for State Maritime Academies and National Security, and of which $2,400,000 shall remain available through September 30, 2018, for the Student Incentive Program at State Maritime Academies, and of which $1,200,000 shall remain available until expended for training ship fuel assistance payments, and of which $18,000,000 shall remain available until expended for facilities maintenance and repair, equipment, and capital improvements at the United States Merchant Marine Academy, and of which $3,000,000 shall remain available through September 30, 2018, for Maritime Environment and Technology Assistance grants, contracts, and cooperative agreement, and of which $5,000,000 shall remain available until expended for the Short Sea Transportation Program (America's Marine Highways) to make grants for the purposes provided in title 46 sections 55601(b)(1) and 55601(b)(3): Provided further, That not later than January 12, 2017, the Administrator of the Maritime Administration shall transmit to the House and Senate Committees on Appropriations the annual report on sexual assault and sexual harassment at the United States Merchant Marine Academy as required pursuant to section 3507 of Public Law 110–417.
 Assistance to small shipyardsTo make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code, as amended by Public Law 113–281, $10,000,000 to remain available until expended: Provided, That the Secretary shall issue the Notice of Funding Availability no later than 15 days after enactment of this Act: Provided further, That from applications submitted under the previous proviso, the Secretary of Transportation shall make grants no later than 120 days after enactment of this Act in such amounts as the Secretary determines: Provided further, That not to exceed 2 percent of the funds appropriated under this heading shall be available for necessary costs of grant administration.
 Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $20,000,000, to remain available until expended, of which $8,000,000 shall be for the decommissioning of the Nuclear Ship Savannah.
				Maritime guaranteed loan (title xi) program account
 (including transfer of funds)For the cost of guaranteed loans, as authorized, $5,000,000, of which $2,000,000 shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That not to exceed $3,000,000 shall be available for administrative expenses to carry out the guaranteed loan program, which shall be transferred to and merged with the appropriations for Operations and Training, Maritime Administration.
				Administrative provisions—maritime administration
 170.Notwithstanding any other provision of this Act, in addition to any existing authority, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration: Provided, That payments received therefor shall be credited to the appropriation charged with the cost thereof and shall remain available until expended: Provided further, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be covered into the Treasury as miscellaneous receipts.
				Pipeline and hazardous materials safety administration
				 Operational expenses
				(including transfer of funds)
 For necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $23,207,000: Provided, That no later than June 30, 2016, the Secretary of Transportation shall initiate a rulemaking to expand the applicability of comprehensive oil spill response plans, and shall issue a final rule no later than December 18, 2016: Provided further, That $1,500,000 shall be transferred to Pipeline Safety in order to fund Pipeline Safety Information Grants to Communities as authorized under section 60130 of title 49, United States Code.
 Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $57,619,000, of which $7,570,000 shall remain available until September 30, 2019: Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions.
				Pipeline safety
				(pipeline safety fund)
				(oil spill liability trust fund)
 For expenses necessary to conduct the functions of the pipeline safety program, for grants-in-aid to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $149,959,000, of which $20,288,000 shall be derived from the Oil Spill Liability Trust Fund and shall remain available until September 30, 2019; and of which $129,671,000 shall be derived from the Pipeline Safety Fund, of which $59,835,000 shall remain available until September 30, 2018: Provided, That not less than $1,058,000 of the funds provided under this heading shall be for the One-Call state grant program.
				Emergency preparedness grants
 (emergency preparedness fund)Notwithstanding the fiscal year limitation specified in 49 U.S.C. 5116, not more than $28,318,000 shall be made available for obligation in fiscal year 2017 from amounts made available by 49 U.S.C. 5116(h), and 5128(b) and (c): Provided further, That notwithstanding 49 U.S.C. 5116(h)(4), not more than 4 percent of the amounts made available from this account shall be available to pay administrative costs:Provided further, That none of the funds made available by 49 U.S.C. 5116(h), 5128(b), or 5128(c) shall be made available for obligation by individuals other than the Secretary of Transportation, or his or her designee: Provided further, That notwithstanding 49 U.S.C. 5128(b) and (c) and the current year obligation limitation, prior year recoveries recognized in the current year shall be available to develop a hazardous materials response training curriculum for emergency responders, including response activities for the transportation of crude oil, ethanol and other flammable liquids by rail, consistent with National Fire Protection Association standards, and to make such training available through an electronic format: Provided further, That the prior year recoveries made available under this heading shall also be available to carry out 49 U.S.C. 5116(a)(1)(C) and 5116(i).
				Office of inspector general
 Salaries and expensesFor necessary expenses of the Office of the Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $93,550,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department of Transportation.
				General provisions—Department of transportation
 180.During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902).
 181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV.
 182.None of the funds in this Act shall be available for salaries and expenses of more than 110 political and Presidential appointees in the Department of Transportation: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation.
 183.(a)No recipient of funds made available in this Act shall disseminate personal information (as defined in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721.
 (b)Notwithstanding subsection (a), the Secretary shall not withhold funds provided in this Act for any grantee if a State is in noncompliance with this provision.
 184.Funds received by the Federal Highway Administration and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C. 20105.
 185.None of the funds in this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, or grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive a discretionary grant award, any discretionary grant award, letter of intent, loan commitment, loan guarantee commitment, line of credit commitment, or full funding grant agreement.
 186.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended.
 187.Amounts made available in this or any other Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available—
 (1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments; and
 (2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002: Provided, That amounts in excess of that required for paragraphs (1) and (2)—
 (A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available: Provided further, That where specific project or accounting information associated with the improper payment or payments is not readily available, the Secretary may credit an appropriate account, which shall be available for the purposes and period associated with the account so credited; or
 (B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That prior to the transfer of any such recovery to an appropriations account, the Secretary shall notify the House and Senate Committees on Appropriations of the amount and reasons for such transfer: Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(d)(2) of Public Law 107–300.
 188.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, transmission of said reprogramming notice shall be provided solely to the House and Senate Committees on Appropriations, and said reprogramming action shall be approved or denied solely by the House and Senate Committees on Appropriations: Provided, That the Secretary of Transportation may provide notice to other congressional committees of the action of the House and Senate Committees on Appropriations on such reprogramming but not sooner than 30 days following the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations.
 189.Funds appropriated in this Act to the modal administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable modal administration or administrations.
 190.The Secretary of Transportation is authorized to carry out a program that establishes uniform standards for developing and supporting agency transit pass and transit benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and electronic media.
 191.The Department of Transportation may use funds provided by this Act, or any other Act, to assist a contract under title 49 U.S.C. or title 23 U.S.C. utilizing geographic, economic, or any other hiring preference not otherwise authorized by law, except for such preferences authorized in this Act, or to amend a rule, regulation, policy or other measure that forbids a recipient of a Federal Highway Administration or Federal Transit Administration grant from imposing such hiring preference on a contract or construction project with which the Department of Transportation is assisting, only if the grant recipient certifies the following:
 (1)that except with respect to apprentices or trainees, a pool of readily available but unemployed individuals possessing the knowledge, skill, and ability to perform the work that the contract requires resides in the jurisdiction;
 (2)that the grant recipient will include appropriate provisions in its bid document ensuring that the contractor does not displace any of its existing employees in order to satisfy such hiring preference; and
 (3)that any increase in the cost of labor, training, or delays resulting from the use of such hiring preference does not delay or displace any transportation project in the applicable Statewide Transportation Improvement Program or Transportation Improvement Program.
 This title may be cited as the Department of Transportation Appropriations Act, 2017. IIDepartment of housing and urban development Management and administration Executive officesFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business Utilization, the Departmental Enforcement Center, and the Center for Faith-Based and Neighborhood Partnerships, $30,608,000: Provided, That not to exceed $25,000 of the amount made available under this heading shall be available to the Secretary for official reception and representation expenses as the Secretary may determine.
 Administrative support officesFor necessary salaries and expenses for Administrative Support Offices, $503,852,000, of which $53,451,000 shall be available for the Office of the Chief Financial Officer; $79,053,000 shall be available for the Office of the General Counsel; $202,823,000 shall be available for the Office of Administration; $41,641,000 shall be available for the Office of the Chief Human Capital Officer; $52,568,000 shall be available for the Office of Field Policy and Management; $19,130,000 shall be available for the Office of the Chief Procurement Officer; $3,891,000 shall be available for the Office of Departmental Equal Employment Opportunity; $5,147,000 shall be available for the Office of Strategic Planning and Management; and $46,148,000 shall be available for the Office of the Chief Information Officer: Provided, That funds provided under this heading may be used for necessary administrative and non-administrative expenses of the Department of Housing and Urban Development, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; and services as authorized by 5 U.S.C. 3109: Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that directly support program activities funded in this title: Provided further, That the Secretary shall provide the House and Senate Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: Provided further, That the Secretary shall provide in electronic form all signed reports required by Congress.
			Program office salaries and expenses
 Public and indian housingFor necessary salaries and expenses of the Office of Public and Indian Housing, $220,500,000. Community planning and developmentFor necessary salaries and expenses of the Office of Community Planning and Development, $110,000,000.
 HousingFor necessary salaries and expenses of the Office of Housing, $393,000,000. Policy development and researchFor necessary salaries and expenses of the Office of Policy Development and Research, $24,500,000.
 Fair housing and equal opportunityFor necessary salaries and expenses of the Office of Fair Housing and Equal Opportunity, $74,235,000.
 Office of lead hazard control and healthy homesFor necessary salaries and expenses of the Office of Lead Hazard Control and Healthy Homes, $8,075,000.
			Working capital fund
 (Including transfer of funds)For the working capital fund for the Department of Housing and Urban Development (referred to in this paragraph as the Fund), pursuant, in part, to section 7(f) of the Department of Housing and Urban Development Act (42 U.S.C. 3535(f)), amounts transferred to the Fund under this heading shall be available for Federal shared services used by offices and agencies of the Department, and for such portion of any office or agency’s printing, records management, space renovation, furniture, or supply services as the Secretary determines shall be derived from centralized sources made available by the Department to all offices and agencies and funded through the Fund: Provided, That of the amounts made available in this title for salaries and expenses under the headings Executive Offices, Administrative Support Offices, Program Office Salaries and Expenses, and Government National Mortgage Association, the Secretary shall transfer to the Fund such amounts, to remain available until expended, as are necessary to fund services, specified in the first proviso, for which the appropriation would otherwise have been available, and may transfer not to exceed an additional $10,000,000, in aggregate, from all such appropriations, to be merged with the Fund and to remain available until expended for use for any office or agency: Provided further, That amounts in the Fund shall be the only amounts available to each office or agency of the Department for the services, or portion of services, specified in the first proviso: Provided further, That with respect to the Fund, the authorities and conditions under this heading shall supplement the authorities and conditions provided under section 7(f).
			Public and indian housing
			Tenant-based rental assistance
 For activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $16,431,696,000, to remain available until expended, shall be available on October 1, 2016 (in addition to the $4,000,000,000 previously appropriated under this heading that shall be available on October 1, 2016), and $4,000,000,000, to remain available until expended, shall be available on October 1, 2017: Provided, That the amounts made available under this heading are provided as follows:
 (1)$18,355,000,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose incremental vouchers: Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2017 funding cycle shall provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection, HOPE VI, and Choice Neighborhoods vouchers: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the MTW demonstration, which are instead governed by the terms and conditions of their MTW agreements: Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph (except as otherwise modified under this paragraph), prorate each public housing agency's allocation otherwise established pursuant to this paragraph: Provided further, That except as provided in the following provisos, the entire amount specified under this paragraph (except as otherwise modified under this paragraph) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget by the latter of 60 days after enactment of this Act or March 1, 2017: Provided further, That the Secretary may extend the notification period with the prior written approval of the House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements and shall be subject to the same pro rata adjustments under the previous provisos: Provided further, That the Secretary may offset public housing agencies' calendar year 2017 allocations based on the excess amounts of public housing agencies' net restricted assets accounts, including HUD held programmatic reserves (in accordance with VMS data in calendar year 2016 that is verifiable and complete), as determined by the Secretary: Provided further, That public housing agencies participating in the MTW demonstration shall also be subject to the offset, as determined by the Secretary, excluding amounts subject to the single fund budget authority provisions of their MTW agreements, from the agencies’ calendar year 2017 MTW funding allocation: Provided further, That the Secretary shall use any offset referred to in the previous two provisos throughout the calendar year to prevent the termination of rental assistance for families as the result of insufficient funding, as determined by the Secretary, and to avoid or reduce the proration of renewal funding allocations: Provided further, That up to $75,000,000 shall be available only: (1) for adjustments in the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of vouchers resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for vouchers that were not in use during the previous 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (3) for adjustments for costs associated with HUD-Veterans Affairs Supportive Housing (HUD–VASH) vouchers; and (4) for public housing agencies that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding: Provided further, That the Secretary shall allocate amounts under the previous proviso based on need, as determined by the Secretary;
 (2)$110,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, HOPE VI and Choice Neighborhood vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents: Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds: Provided further, That any tenant protection voucher made available from amounts under this paragraph shall not be reissued by any public housing agency, except the replacement vouchers as defined by the Secretary by notice, when the initial family that received any such voucher no longer receives such voucher, and the authority for any public housing agency to issue any such voucher shall cease to exist;
 (3)$1,768,696,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $10,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, Veterans Affairs Supportive Housing vouchers, and other special purpose incremental vouchers: Provided, That no less than $1,758,696,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2017 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, excluding special purpose vouchers, notwithstanding the purposes for which such amounts were appropriated: Provided further, That all public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements, and shall be subject to the same uniform percentage decrease as under the previous proviso: Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities;
 (4)$110,000,000 for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: Provided, That administrative and other expenses of public housing agencies in administering the special purpose vouchers in this paragraph shall be funded under the same terms and be subject to the same pro rata reduction as the percent decrease for administrative and other expenses to public housing agencies under paragraph (3) of this heading;
 (5)$7,000,000 shall be for rental assistance and associated administrative fees for Tribal HUD–VA Supportive Housing to serve Native American veterans that are homeless or at-risk of homelessness living on or near a reservation or other Indian areas: Provided, That such amount shall be made available for renewal grants to the recipients that received assistance under the rental assistance and supportive housing demonstration program for Native American veterans authorized under the heading Tenant-Based Rental Assistance in title II of division K of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235, 128 Stat. 2733): Provided further, That the Secretary shall be authorized to specify criteria for renewal grants, including data on the utilization of assistance reported by grant recipients under the demonstration program: Provided further, That any amounts remaining after such renewal assistance is awarded may be available for new grants to recipients eligible to receive block grants under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. section 4101 et seq.) for rental assistance and associated administrative fees for Tribal HUD–VA Supportive Housing to serve Native American veterans that are homeless or at-risk of homelessness living on or near a reservation or other Indian areas: Provided further, That funds shall be awarded based on need and administrative capacity established by the Secretary in a Notice published in the Federal Register after coordination with the Secretary of the Department of Veterans Affairs: Provided further, That renewal grants and new grants under this paragraph shall be administered by block grant recipients in accordance with program requirements under the Native American Housing Assistance and Self-Determination Act of 1996: Provided further, That assistance under this paragraph shall be modeled after, with necessary and appropriate adjustments for Native American grant recipients and veterans, the rental assistance and supportive housing program known as HUD–VASH program, including administration in conjunction with the Department of Veterans Affairs and overall implementation of section 8(o)(19) of the United States Housing Act of 1937: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor stands, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such assistance: Provided further, That grant recipients shall report to the Secretary on utilization of such rental assistance and other program data, as prescribed by the Secretary;
 (6)$50,000,000 for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: Provided, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 204 (competition provision) of this title, to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of the Department of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of the Department of Veterans Affairs: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of the Department of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turn-over;
 (7)$20,000,000 shall be made available for new incremental voucher assistance through the family unification program as authorized by section 8(x) of the Act: Provided, That the assistance made available under this paragraph shall continue to remain available for family unification upon turnover: Provided further, That for any public housing agency administering voucher assistance appropriated in a prior Act under the family unification program that determines that it no longer has an identified need for such assistance upon turnover, such agency shall notify the Secretary, and the Secretary shall recapture such assistance from the agency and reallocate it to any other public housing agency or agencies based on need for voucher assistance in connection with such program;
 (8)$11,000,000 shall be made available for the housing choice voucher mobility demonstration authorized under section 243 of this title; and
 (9)the Secretary shall separately track all special purpose vouchers funded under this heading. Housing certificate fund (including rescissions)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2017 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior that have been terminated shall be rescinded: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8 project-based contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available.
			Public housing capital fund
 For the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $1,925,000,000, to remain available until September 30, 2020: Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2017, the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future: Provided further, That up to $10,000,000 shall be to support ongoing public housing financial and physical assessment activities: Provided further, That up to $1,000,000 shall be to support the costs of administrative and judicial receiverships: Provided further, That of the total amount provided under this heading, not to exceed $21,500,000 shall be available for the Secretary to make grants, notwithstanding section 204 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity as well as needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2017: Provided further, That of the amount made available under the previous proviso, not less than $5,000,000 shall be for safety and security measures: Provided further, That in addition to the amount in the previous proviso for such safety and security measures, any amounts that remain available, after all applications received on or before September 30, 2018, for emergency capital needs have been processed, shall be allocated to public housing agencies for such safety and security measures: Provided further, That of the total amount provided under this heading $35,000,000 shall be for supportive services, service coordinator and congregate services as authorized by section 34 of the Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): Provided further, That of the total amount made available under this heading, $15,000,000 shall be for a Jobs-Plus initiative modeled after the Jobs-Plus demonstration: Provided further, That the funding provided under the previous proviso shall provide competitive grants to partnerships between public housing authorities, local workforce investment boards established under section 117 of the Workforce Investment Act of 1998, and other agencies and organizations that provide support to help public housing residents obtain employment and increase earnings: Provided further, That applicants must demonstrate the ability to provide services to residents, partner with workforce investment boards, and leverage service dollars: Provided further, That the Secretary may allow public housing agencies to request exemptions from rent and income limitation requirements under sections 3 and 6 of the United States Housing Act of 1937 as necessary to implement the Jobs-Plus program, on such terms and conditions as the Secretary may approve upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective implementation of the Jobs-Plus initiative as a voluntary program for residents: Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the preceding proviso no later than 10 days before the effective date of such notice: Provided further, That for funds provided under this heading, the limitation in section 9(g)(1) of the Act shall be 25 percent: Provided further, That the Secretary may waive the limitation in the previous proviso to allow public housing agencies to fund activities authorized under section 9(e)(1)(C) of the Act: Provided further, That the Secretary shall notify public housing agencies requesting waivers under the previous proviso if the request is approved or denied within 14 days of submitting the request: Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2017 to public housing agencies that are designated high performers: Provided further, That the Department shall notify public housing agencies of their formula allocation within 60 days of enactment of this Act: Provided further, That of the total amount provided under this heading, $25,000,000 shall be available for competitive grants to public housing agencies to evaluate and reduce lead-based paint hazards in public housing by carrying out the activities of risk assessments, abatement, and interim controls (as those terms are defined in section 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b)): Provided further, That for purposes of environmental review, a grant under the previous proviso shall be considered funds for projects or activities under title I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) for purposes of section 26 of such Act (42 U.S.C. 1437x) and shall be subject to the regulations implementing such section.
			Public housing operating fund
 For 2017 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,675,000,000, to remain available until September 30, 2018.
 Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $80,000,000, to remain available until September 30, 2019: Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing: Provided further, That the use of funds made available under this heading shall not be deemed to be public housing notwithstanding section 3(b)(1) of such Act: Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary of not fewer than 20 years: Provided further, That grantees shall provide a match in State, local, other Federal or private funds: Provided further, That grantees may include local governments, tribal entities, public housing authorities, and nonprofits: Provided further, That for-profit developers may apply jointly with a public entity: Provided further, That for purposes of environmental review, a grantee shall be treated as a public housing agency under section 26 of the United States Housing Act of 1937 (42 U.S.C. 1437x), and grants under this heading shall be subject to the regulations issued by the Secretary to implement such section: Provided further, That of the amount provided, not less than $48,000,000 shall be awarded to public housing agencies: Provided further, That such grantees shall create partnerships with other local organizations including assisted housing owners, service agencies, and resident organizations: Provided further, That no more than $5,000,000 of funds made available under this heading may be provided as grants to undertake comprehensive local planning with input from residents and the community: Provided further, That unobligated balances, including recaptures, remaining from funds appropriated under the heading Revitalization of Severely Distressed Public Housing (HOPE VI) in fiscal year 2011 and prior fiscal years may be used for purposes under this heading, notwithstanding the purposes for which such amounts were appropriated: Provided further, That implementation grants awarded under this heading may only be awarded to grantees that have previously been awarded planning grants.
 Family self-sufficiencyFor the Family Self-Sufficiency program to support family self-sufficiency coordinators under section 23 of the United States Housing Act of 1937, to promote the development of local strategies to coordinate the use of assistance under sections 8(o) and 9 of such Act with public and private resources, and enable eligible families to achieve economic independence and self-sufficiency, $75,000,000, to remain available until September 30, 2018: Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements under sections b(3), b(4), b(5), or c(1) of section 23 of such Act in order to facilitate the operation of a unified self-sufficiency program for individuals receiving assistance under different provisions of the Act, as determined by the Secretary: Provided further, That owners of a privately owned multifamily property with a section 8 contract may voluntarily make a Family Self-Sufficiency program available to the assisted tenants of such property in accordance with procedures established by the Secretary: Provided further, That such procedures established pursuant to the previous proviso shall permit participating tenants to accrue escrow funds in accordance with section 23(d)(2) and shall allow owners to use funding from residual receipt accounts to hire coordinators for their own Family Self-Sufficiency program.
 Indian block grantsFor activities and assistance authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), title I of the Housing and Community Development Act of 1974 with respect to Indian tribes (42 U.S.C. 5306(a)(1)), and related technical assistance, $714,000,000, to remain available until September 30, 2021: Provided, That the amounts made available under this heading are provided as follows:
 (1)$646,500,000 shall be available for the Indian Housing Block Grant program, as authorized under title I of NAHASDA: Provided, That, notwithstanding NAHASDA, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: Provided further, That notwithstanding section 302(d) of NAHASDA, if on January 1, 2017, a recipient’s total amount of undisbursed block grant funds in the Department’s line of credit control system is greater than three times the formula allocation it would otherwise receive under the first proviso under this paragraph, the Secretary shall adjust that recipient’s formula allocation down by the difference between its total amount of undisbursed block grant funds in the Department’s line of credit control system on January 1, 2017, and three times the formula allocation it would otherwise receive: Provided further, That notwithstanding the previous two provisos, no Indian tribe shall receive an allocation amount greater than 10 percent of the total amount made available under this paragraph: Provided further, That grant amounts not allocated to a recipient pursuant to the previous two provisos shall be allocated under the need component of the formula proportionately among all other Indian tribes not subject to an adjustment under such provisos: Provided further, That the second and third provisos shall not apply to any Indian tribe that would otherwise receive a formula allocation of less than $8,000,000: Provided further, That to take effect, the four previous provisos do not require issuance or amendment of any regulation, and shall not be construed to confer hearing rights under any section of NAHASDA or its implementing regulations: Provided further, That the Department will notify grantees of their formula allocation within 60 days of the date of enactment of this Act;
 (2)$2,000,000 shall be made available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: Provided, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That these funds are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $17,857,142 to remain available until September 30, 2021;
 (3)$60,000,000 shall be for grants to Indian tribes for carrying out the Community Development Block Grant program as authorized under title I of the Housing and Community Development Act of 1974, notwithstanding section 106(a)(1) of such Act, of which, up to $4,000,000 may be used for emergencies that constitute imminent threats to health and safety notwithstanding any other provision of law (including section 204 of this title): Provided, That not to exceed 20 percent of any grant made with funds appropriated under this paragraph shall be expended for planning and management development and administration; and
 (4)$5,500,000 shall be to support the inspection of Indian housing units, contract expertise, training, and technical assistance needs in Indian country related to funding provided under this heading.
 Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), $5,500,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, up to $1,341,463,415, to remain available until expended: Provided further, That up to $750,000 of this amount may be for administrative contract expenses including management processes and systems to carry out the loan guarantee program: Provided further, That an additional $1,000,000 shall be available until expended for such costs of guaranteed loans authorized under such section 184 issued to tribes and Indian housing authorities for the construction of rental housing for law enforcement, healthcare, educational, technical and other skilled workers: Provided further, That the funds specified in the previous proviso are available to subsidize total loan principal, any part of which is to be guaranteed, up to $243,902,439 to remain available until expended: Provided further, That the Secretary may specify any additional program requirements with respect to the previous two provisos through publication of a Mortgagee Letter or Notice.
 Native hawaiian housing block grantFor the Native Hawaiian Housing Block Grant program, as authorized under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.), $5,000,000, to remain available until September 30, 2021.
			Community planning and development
			Housing opportunities for persons with AIDS
 For carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $335,000,000, to remain available until September 30, 2018, except that amounts allocated pursuant to section 854(c)(3) of such Act shall remain available until September 30, 2019: Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that initially were funded under section 854(c)(3) of such Act from funds made available under this heading in fiscal year 2010 and prior fiscal years that meet all program requirements before awarding funds for new contracts under such section: Provided further, That notwithstanding section 854(c)(1) of such Act or any implementing regulation, the Secretary shall allocate 90 percent of the funds by formula, of which 75 percent shall be among cities that are the most populous unit of general local government in a metropolitan statistical area with a population greater than 500,000 and have more than 2,000 persons living with the human immunodeficiency virus (HIV) or AIDS, and States with more than 2,000 persons living with HIV or AIDS outside of metropolitan statistical areas, as reported to and confirmed by the Director of the Centers for Disease Control and Prevention (CDC) as of December 31 of the most recent calendar year for which such data is available, and of which 25 percent shall be among such eligible States and cities that are the most populous unit of general local government in a metropolitan statistical area based on fair market rents and area poverty indexes, as determined by the Secretary: Provided further, That a grantee’s share shall not reflect a loss greater than 5 percent or a gain greater than 10 percent of the share of total available formula funds that the grantee received in the preceding fiscal year: Provided further, That any grantee that received a formula allocation in fiscal year 2016 shall continue to be eligible for formula allocation in this fiscal year: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.
			Community development fund
 For assistance to units of State and local government, and to other entities, for economic and community development activities, and for other purposes, $3,000,000,000, to remain available until September 30, 2019, unless otherwise specified: Provided, That of the total amount provided, $3,000,000,000 is for carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (the Act herein) (42 U.S.C. 5301 et seq.): Provided further, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds appropriated under this heading shall be expended for planning and management development and administration: Provided further, That a metropolitan city, urban county, unit of general local government, or Indian tribe, or insular area that directly or indirectly receives funds under this heading may not sell, trade, or otherwise transfer all or any portion of such funds to another such entity in exchange for any other funds, credits or non-Federal considerations, but must use such funds for activities eligible under title I of the Act: Provided further, That notwithstanding section 105(e)(1) of the Act, no funds provided under this heading may be provided to a for-profit entity for an economic development project under section 105(a)(17) unless such project has been evaluated and selected in accordance with guidelines required under subparagraph (e)(2): Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.
			Community development loan guarantees program account
 Subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2017, commitments to guarantee loans under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $300,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in subsection (k) of such section 108: Provided, That the Secretary shall collect fees from borrowers, notwithstanding subsection (m) of such section 108, to result in a credit subsidy cost of zero for guaranteeing such loans, and any such fees shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974.
			Home investment partnerships program
 For the HOME Investment Partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $950,000,000, to remain available until September 30, 2020: Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of such amount: Provided further, That the requirements under provisos 2 through 6 under this heading for fiscal year 2012 and such requirements applicable pursuant to the Full-Year Continuing Appropriations Act, 2013, shall not apply to any project to which funds were committed on or after August 23, 2013, but such projects shall instead be governed by the Final Rule titled Home Investment Partnerships Program; Improving Performance and Accountability; Updating Property Standards which became effective on such date: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.
			Self-help and assisted homeownership opportunity program
 For the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $50,000,000, to remain available until September 30, 2019: Provided, That of the total amount provided under this heading, $10,000,000 shall be made available to the Self-Help and Assisted Homeownership Opportunity Program as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended: Provided further, That of the total amount provided under this heading, $35,000,000 shall be made available for the second, third, and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be made available for rural capacity building activities: Provided further, That of the total amount provided under this heading, $5,000,000 shall be made available for capacity building by national rural housing organizations with experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofits, local governments and Indian Tribes serving high need rural communities: Provided further, That an additional $4,000,000, to remain available until expended, shall be for a program to rehabilitate and modify homes of disabled or low-income veterans as authorized under section 1079 of Public Law 113–291.
 Homeless assistance grantsFor the emergency solutions grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as amended; the continuum of care program as authorized under subtitle C of title IV of such Act; and the rural housing stability assistance program as authorized under subtitle D of title IV of such Act, $2,330,000,000, to remain available until September 30, 2019: Provided, That any rental assistance amounts that are recaptured under such continuum of care program shall remain available until expended: Provided further, That not less than $250,000,000 of the funds appropriated under this heading shall be available for such emergency solutions grants program: Provided further, That not less than $2,013,000,000 of the funds appropriated under this heading shall be available for such continuum of care and rural housing stability assistance programs: Provided further, That up to $7,000,000 of the funds appropriated under this heading shall be available for the national homeless data analysis project: Provided further, That all funds awarded for supportive services under the continuum of care program and the rural housing stability assistance program shall be matched by not less than 25 percent in cash or in kind by each grantee: Provided further, That for all match requirements applicable to funds made available under this heading for this fiscal year and prior years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: Provided further, That none of the funds provided under this heading shall be available to provide funding for new projects, except for projects created through reallocation, unless the Secretary determines that the continuum of care has demonstrated that projects are evaluated and ranked based on the degree to which they improve the continuum of care's system performance: Provided further, That the Secretary shall prioritize funding under the continuum of care program to continuums of care that have demonstrated a capacity to reallocate funding from lower performing projects to higher performing projects: Provided further, That any unobligated amounts remaining from funds appropriated under this heading in fiscal year 2012 and prior years for project-based rental assistance for rehabilitation projects with 10-year grant terms may be used for purposes under this heading, notwithstanding the purposes for which such funds were appropriated: Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for continuum of care renewals in fiscal year 2017: Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the emergency solutions grant program within 60 days of enactment of this Act: Provided further, That up to $40,000,000 of the funds appropriated under this heading shall be to implement projects to demonstrate how a comprehensive approach to serving homeless youth, age 24 and under, in up to 11 communities, including at least five rural communities, can dramatically reduce youth homelessness: Provided further, That such projects shall be eligible for renewal under the continuum of care program subject to the same terms and conditions as other renewal applicants: Provided further, That youth aged 24 and under seeking assistance under this heading shall not be required to provide third party documentation to establish their eligibility under 42 U.S.C. 11302(a) or (b) to receive services: Provided further, That unaccompanied youth aged 24 and under or families headed by youth aged 24 and under who are living in unsafe situations may be served by youth-serving providers funded under this heading.
			Housing programs
 Rental assistance demonstrationFor continuing activities under the heading Rental Assistance Demonstration in the Department of Housing and Urban Development Appropriations Act, 2012 (Public Law 112–55), $4,000,000, to remain available until September 30, 2020: Provided, That such funds shall only be available to properties converting from assistance under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(2)).
			Project-based rental assistance
 For activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $10,501,000,000, to remain available until expended, shall be available on October 1, 2016 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2016), and $400,000,000, to remain available until expended, shall be available on October 1, 2017: Provided, That the amounts made available under this heading shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this paragraph: Provided further, That of the total amounts provided under this heading, not to exceed $235,000,000 shall be available for performance-based contract administrators for section 8 project-based assistance, for carrying out 42 U.S.C. 1437(f): Provided further, That the Secretary of Housing and Urban Development may also use such amounts in the previous proviso for performance-based contract administrators for the administration of: interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based contracts or for performance-based contract administrators, notwithstanding the purposes for which such amounts were appropriated: Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 8 project-based Housing Assistance Payments contract that authorizes HUD or a Housing Finance Agency to require that surplus project funds be deposited in an interest-bearing residual receipts account and that are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until expended: Provided further, That amounts deposited pursuant to the previous proviso shall be available in addition to the amount otherwise provided by this heading for uses authorized under this heading.
 Housing for the elderlyFor amendments to capital advance contracts for housing for the elderly, as authorized by section 202 of the Housing Act of 1959, as amended, and for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Housing and Economic Opportunity Act of 2000, as amended, and for supportive services associated with the housing, $505,000,000 to remain available until September 30, 2020: Provided, That of the amount provided under this heading, up to $75,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: Provided further, That upon request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 202 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until September 30, 2020: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available, in addition to the amounts otherwise provided by this heading, for amendments and renewals: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be available for amendments and renewals notwithstanding the purposes for which such funds originally were appropriated.
			Housing for persons with disabilities
 For amendments to capital advance contracts for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act and for project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Housing Act, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $154,000,000, to remain available until September 30, 2020: Provided, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 projects: Provided further, That, in this fiscal year, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 811 project rental assistance contract and that upon termination of such contract are in excess of an amount to be determined by the Secretary shall be remitted to the Department and deposited in this account, to be available until September 30, 2020: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available in addition to the amounts otherwise provided by this heading for the purposes authorized under this heading: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading may be used for the current purposes authorized under this heading notwithstanding the purposes for which such funds originally were appropriated.
 Housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $47,000,000, to remain available until September 30, 2018, including up to $4,500,000 for administrative contract services: Provided, That grants made available from amounts provided under this heading shall be awarded within 180 days of enactment of this Act: Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management/literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training: Provided further, That for purposes of providing such grants from amounts provided under this heading, the Secretary may enter into multiyear agreements as appropriate, subject to the availability of annual appropriations.
 Rental housing assistanceFor amendments to contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, noninsured rental housing projects, $20,000,000, to remain available until expended: Provided, That such amount, together with unobligated balances from recaptured amounts appropriated prior to fiscal year 2006 from terminated contracts under such sections of law, and any unobligated balances, including recaptures and carryover, remaining from funds appropriated under this heading after fiscal year 2005, shall also be available for extensions of up to one year for expiring contracts under such sections of law.
 Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $10,500,000, to remain available until expended, of which $10,500,000 is to be derived from the Manufactured Housing Fees Trust Fund: Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2017 so as to result in a final fiscal year 2017 appropriation from the general fund estimated at zero, and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2017 appropriation: Provided further, That for the dispute resolution and installation programs, the Secretary of Housing and Urban Development may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620, for necessary expenses of such Act: Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services.
			Federal housing administration
 Mutual mortgage insurance program accountNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed $400,000,000,000, to remain available until September 30, 2018: Provided, That during fiscal year 2017, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $5,000,000: Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund: Provided further, That for administrative contract expenses of the Federal Housing Administration, $130,000,000, to remain available until September 30, 2018.
 General and special risk program accountNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $30,000,000,000 in total loan principal, any part of which is to be guaranteed, to remain available until September 30, 2018: Provided, That during fiscal year 2017, gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $5,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act.
			Government national mortgage association
 Guarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $500,000,000,000, to remain available until September 30, 2018: Provided, That $23,000,000 shall be available for necessary salaries and expenses of the Office of Government National Mortgage Association: Provided further, That to the extent that guaranteed loan commitments exceed $155,000,000,000 on or before April 1, 2017, an additional $100 for necessary salaries and expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act, as amended, shall be credited as offsetting collections to this account.
			Policy development and research
 Research and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, and for technical assistance, $90,000,000, to remain available until September 30, 2018: Provided, That with respect to amounts made available under this heading, notwithstanding section 204 of this title, the Secretary may enter into cooperative agreements funded with philanthropic entities, other Federal agencies, or State or local governments and their agencies for research projects: Provided further, That with respect to the previous proviso, such partners to the cooperative agreements must contribute at least a 50 percent match toward the cost of the project: Provided further, That for non-competitive agreements entered into in accordance with the previous two provisos, the Secretary of Housing and Urban Development shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) with respect to documentation of award decisions: Provided further, That prior to obligation of technical assistance funding, the Secretary shall submit a plan, for approval, to the House and Senate Committees on Appropriations on how it will allocate funding for this activity: Provided further, That none of the funds provided under this heading may be available for the doctoral dissertation research grant program.
			Fair housing and equal opportunity
 Fair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, as amended, $65,300,000, to remain available until September 30, 2018: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to provide such training: Provided further, That no funds made available under this heading shall be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant, or loan: Provided further, That of the funds made available under this heading, $300,000 shall be available to the Secretary of Housing and Urban Development for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development.
			Office of lead hazard control and healthy homes
 Lead hazard reductionFor the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $135,000,000, to remain available until September 30, 2018, of which $20,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970, that shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards: Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law that further the purposes of such Act, a grant under the Healthy Homes Initiative, or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994: Provided further, That of the total amount made available under this heading, $55,000,000 shall be made available on a competitive basis for areas with the highest lead-based paint abatement needs: Provided further, That each recipient of funds provided under the previous proviso shall contribute an amount not less than 25 percent of the total: Provided further, That each applicant shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: Provided further, That amounts made available under this heading in this or prior appropriations Acts, and that still remain available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed.
			Information Technology fund
 For the development of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $273,000,000, of which $250,000,000 shall remain available until September 30, 2018, and of which $23,000,000 shall remain available until September 30, 2019: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology purposes for which such amounts were appropriated: Provided further, That not more than 10 percent of the funds made available under this heading for development, modernization and enhancement may be obligated until the Secretary submits to the House and Senate Committees on Appropriations, for approval, a plan for expenditure that—(A) identifies for each modernization project: (i) the functional and performance capabilities to be delivered and the mission benefits to be realized, (ii) the estimated life-cycle cost, and (iii) key milestones to be met; and (B) demonstrates that each modernization project is: (i) compliant with the department's enterprise architecture, (ii) being managed in accordance with applicable life-cycle management policies and guidance, (iii) subject to the department's capital planning and investment control requirements, and (iv) supported by an adequately staffed project office.
 Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $129,000,000: Provided, That the Inspector General shall have independent authority over all personnel issues within this office.
			General provisions—Department of housing and urban development
			(including transfer of funds)
			(including rescission)
 201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437 note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate.
 202.None of the amounts made available under this Act may be used during fiscal year 2017 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction.
 203.(a)Notwithstanding any other provision of law, the amount allocated for fiscal year 2017 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), to the city of New York, New York, on behalf of the New York–Wayne–White Plains, New York–New Jersey Metropolitan Division (hereafter metropolitan division) of the New York–Newark–Edison, NY–NJ–PA Metropolitan Statistical Area, shall be adjusted by the Secretary of Housing and Urban Development by: (1) allocating to the city of Jersey City, New Jersey, the proportion of the metropolitan area’s or division’s amount that is based on the number of persons living with HIV or AIDS, poverty and fair market rents, in the portion of the metropolitan area or division that is located in Hudson County, New Jersey; and (2) allocating to the city of Paterson, New Jersey, the proportion of the metropolitan area’s or division’s amount that is based on the number of persons living with HIV or AIDS, poverty and fair market rents, in the portion of the metropolitan area or division that is located in Bergen County and Passaic County, New Jersey. The recipient cities shall use amounts allocated under this subsection to carry out eligible activities under section 855 of the AIDS Housing Opportunity Act (42 U.S.C. 12904) in their respective portions of the metropolitan division that is located in New Jersey.
 (b)Notwithstanding any other provision of law, the amount allocated for fiscal year 2017 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), to the city of Wilmington, Delaware, on behalf of the Wilmington, Delaware–Maryland–New Jersey Metropolitan Division (hereafter metropolitan division), shall be adjusted by the Secretary of Housing and Urban Development by allocating to the State of New Jersey the proportion of the metropolitan division’s amount that is based on the number of persons living with HIV or AIDS, poverty and fair market rents, in the portion of the metropolitan division that is located in New Jersey. The State of New Jersey shall use amounts allocated to the State under this subsection to carry out eligible activities under section 855 of the AIDS Housing Opportunity Act (42 U.S.C. 12904) in the portion of the metropolitan division that is located in New Jersey.
 (c)Notwithstanding any other provision of law, the Secretary of Housing and Urban Development shall allocate to Wake County, North Carolina, the amounts that otherwise would be allocated for fiscal year 2017 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) to the city of Raleigh, North Carolina, on behalf of the Raleigh-Cary North Carolina Metropolitan Statistical Area. Any amounts allocated to Wake County shall be used to carry out eligible activities under section 855 of such Act (42 U.S.C. 12904) within such metropolitan statistical area.
 (d)Notwithstanding section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), the Secretary of Housing and Urban Development may adjust the allocation of the amounts that otherwise would be allocated for fiscal year 2017 under section 854(c) of such Act, upon the written request of an applicant, in conjunction with the State(s), for a formula allocation on behalf of a metropolitan statistical area, to designate the State or States in which the metropolitan statistical area is located as the eligible grantee(s) of the allocation. In the case that a metropolitan statistical area involves more than one State, such amounts allocated to each State shall be based on the proportion of the metropolitan statistical area’s amount that is based on the number of persons living with HIV or AIDS, poverty and fair market rents, in the portion of the metropolitan statistical area that is located in that State. Any amounts allocated to a State under this section shall be used to carry out eligible activities within the portion of the metropolitan statistical area located in that State.
 204.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545).
 205.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1).
 206.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress.
 207.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for 2017 for such corporation or agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government.
 208.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request.
 209.The President's formal budget request for fiscal year 2018, as well as the Department of Housing and Urban Development's congressional budget justifications to be submitted to the Committees on Appropriations of the House of Representatives and the Senate, shall use the identical account and sub-account structure provided under this Act.
 210.A public housing agency or such other entity that administers Federal housing assistance for the Housing Authority of the county of Los Angeles, California, and the States of Alaska, Iowa, and Mississippi shall not be required to include a resident of public housing or a recipient of assistance provided under section 8 of the United States Housing Act of 1937 on the board of directors or a similar governing board of such agency or entity as required under section (2)(b) of such Act. Each public housing agency or other entity that administers Federal housing assistance under section 8 for the Housing Authority of the county of Los Angeles, California and the States of Alaska, Iowa and Mississippi that chooses not to include a resident of public housing or a recipient of section 8 assistance on the board of directors or a similar governing board shall establish an advisory board of not less than six residents of public housing or recipients of section 8 assistance to provide advice and comment to the public housing agency or other administering entity on issues related to public housing and section 8. Such advisory board shall meet not less than quarterly.
 211.No funds provided under this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).
 212.(a)Notwithstanding any other provision of law, subject to the conditions listed under this section, for fiscal years 2017 and 2018, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt held or insured by the Secretary and statutorily required low-income and very low-income use restrictions if any, associated with one or more multifamily housing project or projects to another multifamily housing project or projects.
 (b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under subsection (c).
 (c)The transfer authorized in subsection (a) is subject to the following conditions: (1)Number and bedroom size of Units (A)For occupied units in the transferring project: The number of low-income and very low-income units and the configuration (i.e., bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided to the transferring project shall remain the same in the receiving project or projects.
 (B)For unoccupied units in the transferring project: The Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based assistance budget authority.
 (2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable.
 (3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary.
 (4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials.
 (5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy.
 (6)The Secretary determines that this transfer is in the best interest of the tenants. (7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects.
 (8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions.
 (9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act of 1974, as amended) of any FHA-insured mortgage, except to the extent that appropriations are provided in advance for the amount of any such increased cost.
 (d)For purposes of this section— (1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted;
 (2)the term multifamily housing project means housing that meets one of the following conditions— (A)housing that is subject to a mortgage insured under the National Housing Act;
 (B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act;
 (C)housing that is assisted under section 202 of the Housing Act of 1959, as amended by section 801 of the Cranston-Gonzales National Affordable Housing Act;
 (D)housing that is assisted under section 202 of the Housing Act of 1959, as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act;
 (E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing Act; or
 (F)housing or vacant land that is subject to a use agreement; (3)the term project-based assistance means—
 (A)assistance provided under section 8(b) of the United States Housing Act of 1937; (B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983);
 (C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965; (D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act;
 (E)assistance payments made under section 202(c)(2) of the Housing Act of 1959; and (F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act;
 (4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required low-income and very low-income use restrictions are to be transferred;
 (5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt, and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and
 (6)the term Secretary means the Secretary of Housing and Urban Development. (e)Research ReportThe Secretary shall conduct an evaluation of the transfer authority under this section, including the effect of such transfers on the operational efficiency, contract rents, physical and financial conditions, and long-term preservation of the affected properties.
 213.(a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— (1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002));
 (2)is under 24 years of age; (3)is not a veteran;
 (4)is unmarried; (5)does not have a dependent child;
 (6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005;
 (7)is not a youth who left foster care at age 14 or older and is at risk of becoming homeless; and (8)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
 (b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children.
 214.The funds made available for Native Alaskans under the heading Indian Block Grants in title II of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005.
 215.Notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), the Secretary of Housing and Urban Development may, until September 30, 2017, insure and enter into commitments to insure mortgages under such section 255.
 216.Notwithstanding any other provision of law, in fiscal year 2017, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 or other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government, that such a multifamily property owned or held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described under this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA.
 217.The commitment authority funded by fees as provided under the heading Community Development Loan Guarantees Program Account may be used to guarantee, or make commitments to guarantee, notes, or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of section 108 of the Housing and Community Development Act of 1974: Provided, That any State receiving such a guarantee or commitment shall distribute all funds subject to such guarantee to the units of general local government in non-entitlement areas that received the commitment.
 218.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements.
 219.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under section 9(g)(1) or 9(g)(2).
 220.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that there is a trained allotment holder for each HUD sub-office under the accounts Executive Offices and Administrative Support Offices, as well as each account receiving appropriations for Program Office Salaries and Expenses, Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account, and Office of Inspector General within the Department of Housing and Urban Development.
 221.The Secretary of the Department of Housing and Urban Development shall, for fiscal year 2017 and hereafter, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2017 and hereafter, the Secretary may make the NOFA available only on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary.
 222.Payment of attorney fees in program-related litigation shall be paid from the individual program office and Office of General Counsel salaries and expenses appropriations. The annual budget submission for the program offices and the Office of General Counsel shall include any such projected litigation costs for attorney fees as a separate line item request. No funds provided in this title may be used to pay any such litigation costs for attorney fees until the Department submits for review a spending plan for such costs to the House and Senate Committees on Appropriations.
 223.The Secretary is authorized to transfer up to 10 percent or $4,000,000, whichever is less, of funds appropriated for any office under the heading Administrative Support Offices or for any account under the general heading Program Office Salaries and Expenses to any other such office or account: Provided, That no appropriation for any such office or account shall be increased or decreased by more than 10 percent or $4,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: Provided further, That the Secretary shall provide notification to such Committees three business days in advance of any such transfers under this section up to 10 percent or $4,000,000, whichever is less.
 224.For fiscal year 2017 and hereafter the Disaster Housing Assistance Programs, administered by the Department of Housing and Urban Development, shall be considered a program of the Department of Housing and Urban Development under section 904 of the McKinney Act for the purpose of income verifications and matching.
 225.(a)The Secretary shall take action under subsection (b) when a multifamily housing project with a section 8 contract or contract for similar project-based assistance:
 (1)receives a Uniform Physical Condition Standards (UPCS) score of 30 or less; (2)fails to certify in writing to the Secretary within 3 days that all Exigent Health and Safety deficiencies identified by the inspector at the project have been corrected; or
 (3)receives a UPCS score between 31 and 59 and has received consecutive scores of less than 60 on UPCS inspections.
 Such requirements shall apply to insured and noninsured projects with assistance attached to the units under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), but do not apply to such units assisted under section 8(o)(13) (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g).
					(b)Corrections of deficiencies
 (1)The Secretary shall notify the owner and provide an opportunity for response within 30 days. If the violations remain, the Secretary shall develop a Compliance, Disposition and Enforcement Plan within 60 days and must provide the owner with a Notice of Default with a specified timetable, determined by the Secretary, for correcting all deficiencies. The Secretary must also provide a copy of the Notice of Default to the tenants, the local government, any mortgagees, and any contract administrator. If the owner’s appeal results in a UPCS score of 60 or above, the Secretary may withdraw the Notice of Default.
 (2)At the end of the time period for correcting all deficiencies specified in the Notice of Default, if the owner fails to fully correct such deficiencies, the Secretary may—
 (A)require immediate replacement of project management with a management agent approved by the Secretary;
 (B)impose civil money penalties; (C)abate the section 8 contract, including partial abatement, as determined by the Secretary, until all deficiencies have been corrected;
 (D)pursue transfer of the project to an owner, approved by the Secretary under established procedures, which will be obligated to promptly make all required repairs and to accept renewal of the assistance contract as long as such renewal is offered;
 (E)transfer the existing section 8 contract to another project or projects and owner or owners; (F)pursue exclusionary sanctions, including suspensions or debarments from Federal programs;
 (G)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or seek a judicial order of specific performance requiring the owner to cure all project deficiencies;
 (H)work with the owner, lender, or other related party to stabilize the property in an attempt to preserve the property through compliance, transfer of ownership, or an infusion of capital provided by a third-party that requires time to effectuate; or
 (I)take any other regulatory or contractual remedies available as deemed necessary and appropriate by the Secretary.
 (c)The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect, subject to the exercise of contractual abatement remedies to assist relocation of tenants for major threats to health and safety after written notice to and informed consent of the affected tenants and use of other remedies set forth above. To the extent the Secretary determines, in consultation with the tenants and the local government, that the property is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance.
 (d)The Secretary shall report quarterly on all properties covered by this section that are assessed through the Real Estate Assessment Center and have UPCS physical inspection scores of less than 60 or have received an unsatisfactory management and occupancy review within the past 36 months. The report shall include:
 (1)The enforcement actions being taken to address such conditions, including imposition of civil money penalties and termination of subsidies, and identify properties that have such conditions multiple times; and
 (2)Actions that the Department of Housing and Urban Development is taking to protect tenants of such identified properties.
 226.None of the funds made available by this Act, or any other Act, for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, including bonuses, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2017.
 227.Section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) is amended— (1)in subsection (m)(1), by striking fiscal year and all that follows through the period at the end and inserting fiscal year 2017.; and
 (2)in subsection (o), by striking September and all that follows through the period at the end and inserting September 30, 2017.. 228.None of the funds in this Act provided to the Department of Housing and Urban Development may be used to make a grant award unless the Secretary notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project, State, locality, housing authority, tribe, nonprofit organization, or other entity selected to receive a grant award is announced by the Department or its offices.
 229.None of the funds made available by this Act may be used to require or enforce the Physical Needs Assessment (PNA).
 230.None of the funds made available by this Act nor any receipts or amounts collected under any Federal Housing Administration program may be used to implement the Homeowners Armed with Knowledge (HAWK) program.
 231.None of the funds made available in this Act shall be used by the Federal Housing Administration, the Government National Mortgage Administration, or the Department of Housing and Urban Development to insure, securitize, or establish a Federal guarantee of any mortgage or mortgage backed security that refinances or otherwise replaces a mortgage that has been subject to eminent domain condemnation or seizure, by a State, municipality, or any other political subdivision of a State.
 232.None of the funds made available by this Act may be used to terminate the status of a unit of general local government as a metropolitan city (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) with respect to grants under section 106 of such Act (42 U.S.C. 5306).
 233.Amounts made available under this Act which are either appropriated, allocated, advanced on a reimbursable basis, or transferred to the Office of Policy Development and Research in the Department of Housing and Urban Development and functions thereof, for research, evaluation, or statistical purposes, and which are unexpended at the time of completion of a contract, grant, or cooperative agreement, may be deobligated and shall immediately become available and may be reobligated in that fiscal year or the subsequent fiscal year for the research, evaluation, or statistical purposes for which the amounts are made available to that Office subject to reprogramming requirements in section 405 of this Act.
 234.None of the funds under this title may be used for awards, including performance, special act, or spot, for any employee of the Department of Housing and Urban Development who is subject to administrative discipline in fiscal year 2017, including suspension from work.
 235.Funds made available in this title under the heading Homeless Assistance Grants may be used by the Secretary to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, and such authorities as are enacted for Performance Partnership Pilots in an appropriations Act for fiscal year 2017: Provided, That such participation shall be limited to no more than 10 continuums of care and housing activities to improve outcomes for disconnected youth.
 236.With respect to grant amounts awarded under the heading Homeless Assistance Grants for fiscal years 2015, 2016, and 2017 for the continuum of care (CoC) program as authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act, costs paid by program income of grant recipients may count toward meeting the recipient’s matching requirements, provided the costs are eligible CoC costs that supplement the recipients CoC program.
 237.Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development for administrative costs of the Office of Community Planning and Development associated with funds appropriated to the Department for specific disaster relief and related purposes and designated by Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act, including information technology costs and costs for administering and overseeing such specific disaster related funds, shall be transferred to the Program Office Salaries and Expenses, Community Planning and Development account for the Department, shall remain available until expended, and may be used for such administrative costs for administering any funds appropriated to the Department for any disaster relief and related purposes in any prior or future act, notwithstanding the purposes for which such funds were appropriated: Provided, That the amounts transferred pursuant to this section that were previously designated by Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as an emergency requirement pursuant to section 215(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be transferred only if the President subsequently so designates the entire transfer and transmits such designation to the Congress.
 238.(a)Section 302 of the Lead-Based Paint Poisoning Prevention Act (42 U.S.C. 4822) is amended in subsection (e)—
 (1)in paragraph (1)— (i)by striking handicapped and inserting persons with disabilities, or any 0-bedroom dwelling;
 (ii)by inserting or after expected to reside;; and (iii)by striking less than 7 years of age and inserting under age 6;
 (2)in paragraph (2) by striking ; or and inserting .; and (3)by striking paragraph (3).
 (b)Section 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b) is amended in paragraph (27)—
 (1)by inserting or any 0-bedroom dwelling after disabilities,; and (2)by deleting housing for the elderly or persons with disabilities) or any 0 bedroom dwelling and inserting housing).
 (c)Section 401 of the Toxic Substances Control Act (15 U.S.C. 2681) is amended in paragraph (17)— (1)by inserting or any 0-bedroom dwelling after disabilities,; and
 (2)by deleting housing for the elderly or persons with disabilities) or any 0 bedroom dwelling and inserting housing). 239.(a)Capital fund replacement reservesSection 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) is amended—
 (1)in subsection (j), by adding at the end the following new paragraph:  (7)Treatment of replacement reserveThe requirements of this subsection shall not apply to funds held in replacement reserves established pursuant to subsection (n).; and
 (2)by adding at the end the following new subsection:  (n)Establishment of replacement reserves (1)In generalPublic housing agencies shall be permitted to establish a replacement reserve to fund any of the capital activities listed in subsection (d)(1).
 (2)Source and amount of funds for replacement reserveAt any time, a public housing agency may deposit funds from such agency’s Capital Fund into a replacement reserve, subject to the following:
 (A)At the discretion of the Secretary, public housing agencies may transfer and hold in a replacement reserve funds originating from additional sources.
 (B)No minimum transfer of funds to a replacement reserve shall be required. (C)At any time, a public housing agency may not hold in a replacement reserve more than the amount the public housing authority has determined necessary to satisfy the anticipated capital needs of properties in its portfolio assisted under this section, as outlined in its Capital Fund 5-Year Action Plan, or a comparable plan, as determined by the Secretary.
 (D)The Secretary may establish, by regulation, a maximum replacement reserve level or levels that are below amounts determined under subparagraph (C), which may be based upon the size of the portfolio assisted under this section or other factors.
 (3)Transfer of operating fundsIn first establishing a replacement reserve, the Secretary may allow public housing agencies to transfer more than 20 percent of its operating funds into its replacement reserve.
 (4)ExpenditureFunds in a replacement reserve may be used for purposes authorized by subsection (d)(1) and contained in its Capital Fund 5-Year Action Plan.
 (5)Management and reportThe Secretary shall establish appropriate accounting and reporting requirements to ensure that public housing agencies are spending funds on eligible projects and that funds in the replacement reserve are connected to capital needs..
 (b)Flexibility of operating fund amountsParagraph (1) of section 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1)) is amended—
 (1)by striking (1) and all that follows through —Of and inserting the following:  (1)Flexibility in use of funds (A)Flexibility for capital fund amountsOf; and
 (2)by adding at the end the following new subparagraph:  (B)Flexibility for operating fund amountsOf any amounts appropriated for fiscal year 2017 or any fiscal year thereafter that are allocated for fiscal year 2017 or any fiscal year thereafter from the Operating Fund for any public housing agency, the agency may use not more than 20 percent for activities that are eligible under subsection (d) for assistance with amounts from the Capital Fund, but only if the public housing plan under section 5A for the agency provides for such use..
 240.Section 8(x)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)) is amended by striking (B) and all that follows up to the period and inserting the following:
				
 (B)(i)for a period not to exceed 36 months, otherwise eligible youths who have attained at least 18 years of age and not more than 24 years of age and who, at age 16 or older, have left or will leave foster care within 90 days, in accordance with a transition plan described in section 475(5)(H) of the Social Security Act, and is homeless or is at risk of becoming homeless, or (ii) except that an applicant may extend the 36-month period, if the applicant enrolls an eligible youth in a program authorized under section 23, in accordance with the length of the contract of participation for that eligible youth under section 23(c)(3).
 241.(a)EstablishmentThe Secretary of Housing and Urban Development may establish, through notice in the Federal Register, a demonstration program to incentivize public housing agencies, as defined in section 3(b)(6) of the United States Housing Act of 1937 (in this section referred to as the Act), to implement measures to reduce their energy and water consumption.
 (b)EligibilityPublic housing agencies that operate public housing programs that meet the demonstration requirements, as determined by the Secretary, shall be eligible for participation in the demonstration.
 (c)IncentiveThe Secretary may provide an incentive to an eligible public housing agency that uses capital funds, operating funds, grants, utility rebates, and other resources to reduce its energy and/or water consumption in accordance with a plan approved by the Secretary.
 (1)Base utility consumption levelThe initial base utility consumption level under the approved plan shall be set at the public housing agency's rolling base consumption level immediately prior to the installation of energy conservation measures.
 (2)First year utility cost savingsFor the first year that an approved plan is in effect, the Secretary shall allocate the utility consumption level in the public housing operating fund using the base utility consumption level.
 (3)Subsequent year savingsFor each subsequent year that the plan is in effect, the Secretary shall decrease the utility consumption level by one percent of the initial base utility consumption level per year until the utility consumption level equals the public housing agency's actual consumption level that followed the installation of energy conservation measures, at which time the plan will terminate.
 (4)Use of utility cost savingsThe public housing agency may use the funds resulting from the energy conservation measures, in accordance with paragraphs (2) and (3), for either operating expenses, as defined by section 9(e)(1) of the Act, or capital improvements, as defined by section 9(d)(1) of the Act.
 (5)Duration of planThe length in years of the utility conservation plan shall not exceed the number of percentage points in utility consumption reduction a public housing agency achieves through the energy conservation measures implemented under this demonstration, but in no case shall it exceed 20 years.
 (6)Other requirementsThe Secretary may establish such other requirements as necessary to further the purposes of this demonstration.
 (7)EvaluationEach public housing agency participating in the demonstration shall submit to the Secretary such performance and evaluation reports concerning the reduction in energy consumption and compliance with the requirements of this section as the Secretary may require.
 (d)TerminationPublic housing agencies may enter into this demonstration for 5 years after the date on which the demonstration program is commenced.
 242.Section 211 of the Department of Housing and Urban Development Appropriations Act, 2008, is repealed.
 243.(a)AuthorityTo encourage families to move to lower-poverty areas and expand access to opportunity areas, the Secretary of Housing and Urban Development (hereafter referred to as Secretary) may implement a mobility demonstration to administer Housing Choice Voucher assistance under section 8(o) of the United States Housing Act of 1937 (hereafter referred to as 1937 Act) (42 U.S.C. 1437f(o)) for fiscal year 2017 through fiscal year 2021.
				(b)Demonstration requirements
 (1)In generalThe Secretary must establish the competitive selection criteria and requirements for participation in the demonstration. The Secretary may require participating PHAs to use a randomized selection process among the families eligible to receive mobility assistance under this demonstration.
 (2)Regional housing mobility planApplicant PHAs must submit a Regional Housing Mobility Plan (hereafter referred to as the Plan). (A)The Plan must meet all requirements established by the Secretary and must identify—
 (i)the PHAs that will participate in the regional housing mobility program and the number of vouchers each participating PHA will make available out of its existing programs in support of the mobility demonstration;
 (ii)any community-based organizations, nonprofit organizations, businesses, and other entities that commit to participate;
 (iii)any waivers or alternative requirements requested for the execution of the Plan; and (iv)specific actions that the PHAs and other entities will undertake to accomplish the goals of the demonstration, which must include a comprehensive approach to enable a successful transition to opportunity areas and may include counseling and continued support for families.
 (B)The Plan may also establish preferences for participating families, including a preference for families with children, based on regional housing needs and priorities.
 (C)The Plan may provide for the use of exception payment standards that do not exceed 110 percent of the HUD-published small area Fair Market Rent for the covered exception payment standard area.
 (D)Units contributed by a PHA participating in a regional housing mobility program to a pool of vouchers that will be project-based within the jurisdiction of that program are exempt from the percentage limitation in section 8(o)(13)(B) of the 1937 Act.
 (c)Funding for mobility-Related servicesIn order to provide mobility-related services, PHAs participating in this demonstration may use administrative fees under section 8(q) of the 1937 Act (42 U.S.C. 1437f(q)), their administrative fee reserves, and funding from private entities. Mobility-related services may include but are not limited to such things as counseling, portability coordination, landlord outreach, and administrative activities associated with establishing and operating a regional housing mobility program.
				(d)Waivers or alternative requirements
 (1)In order to allow for PHAs to implement and administer their Plans, the Secretary may waive or specify alternative requirements for the following provisions of the 1937 Act:
 (A)Sections 8(o)(7)(A) and 8(o)(13)(E)(i) (related to the term of a family’s assisted lease and associated mobility requirements).
 (B)Section 8(o)(13)(C)(i) (related to the ability of a PHA participating in a regional housing mobility program to administer assistance contributed to the program consistent with the Plan identified in paragraph (2)).
 (C)Section 8(o)(13)(F) (related to the term of a housing assistance payments (HAP) contract). (D)Section 8(r)(2) (related to the ability of a PHA participating in a regional housing mobility program to administer assistance under section 8(o) anywhere within the jurisdiction of that program).
 (E)Section 8(x)(2) (related to the length of time a PHA may provide assistance under section 8(o) to youth participating in the Family Unification Program (FUP)).
 (2)The Secretary must publish by notice in the Federal Register any waivers or alternative requirements for statutory provisions no later than 10 days before the effective date of such notice.
 (e)Implementation by noticeThe Secretary may implement the demonstration, including its terms, procedures, requirements, and conditions, by notice.
 (f)EvaluationNo later than five years following implementation of the regional housing mobility programs, the Secretary must publish an evaluation of the effectiveness of the demonstration, subject to the availability of funding to conduct the evaluation.
 244.The language under the heading Rental Assistance Demonstration in the Department of Housing and Urban Development Appropriations Act, 2012 (Public Law 112–55), is amended—
 (1)in the undesignated paragraph before the first proviso, by inserting the following before the colon: (First Component herein);
 (2)in the second proviso, by striking until September 30, 2018 and inserting for fiscal year 2012 and thereafter; (3)in the fourth proviso, by striking 185,000 and inserting 250,000;
 (4)in the fourteenth, by— (A)inserting or nonprofit before entity, then a capable entity,; and
 (B)striking preserves its interest and inserting or a nonprofit entity preserves an interest; (5)by amending the eighteenth proviso to read as follows—
					“Provided further, That for fiscal year 2012 and hereafter, owners of properties assisted or previously assisted
			 under section 101 of the Housing and Urban Development Act of 1965,
			 section 236(f)(2) of the National Housing Act, or section 8(e)(2) of the
			 United States Housing Act of 1937, for which a contract expires or
			 terminates due to prepayment on or after October 1, 2006 has caused or
			 results in the termination of rental assistance or affordability
			 restrictions or both and the issuance of tenant protection vouchers under
			 section 8(o) or section 8(t) of the Act, or with a project rental
			 assistance contract under section 202(c)(2) of Housing Act of 1959, shall
			 be eligible, subject to requirements established by the Secretary,
			 including but not limited to tenant consultation procedures, for
			 conversion of assistance available or provided for such vouchers or 
			 assistance contracts, to assistance under a long-term project-based
			 subsidy contract under section 8 of the Act, which shall have a term of no
			 less than 20 years, which shall have initial rents set at comparable
			 market rents for the market area, with subsequent rent adjustments only by
			 an operating cost factor established by the Secretary, and which shall be
			 eligible for renewal under section 524 of the Multifamily Assisted Housing
			 Reform and Affordability Act of 1997 (42 U.S.C. 1437f note), or, subject
			 to agreement of the administering public housing agency, to assistance
			 under section 8(o)(13) of the Act, to which the limitation under
			 subparagraph (B) of section 8(o)(13) of the Act shall not apply and for
			 which the Secretary may waive or alter the provisions of subparagraphs (C)
 and (D) of section 8(o)(13) of the Act (“Second Component” herein):”;(6)by inserting the following proviso before the nineteenth: Provided further, That conversions of assistance under the Second Component may not be the basis for re-screening or termination of assistance or eviction of any tenant family in a property participating in the demonstration:;
 (7)in the twentieth, as amended (reordered) above, by striking previous proviso and all that follows through the end of the proviso and inserting Second Component, except for conversion of Section 202 project rental assistance contracts, shall be available for project-based subsidy contracts entered into pursuant to the Second Component:;
 (8)in the twenty-first proviso, as amended (reordered) above, by striking previous two provisos and inserting Second Component, except for conversion of section 202 project rental assistance contracts,; (9)in the twenty-second proviso, as amended (reordered) above, by striking three previous provisos and inserting Second Component, except for conversion of section 202 project rental assistance contracts,;
 (10)by inserting the following proviso before the twenty-third proviso, as amended (reordered) above: Provided further, That the Secretary may transfer amounts made available under the heading Housing for the Elderly to the accounts under the headings Project-Based Rental Assistance or Tenant-Based Rental Assistance to facilitate any Section 202 project rental assistance contract conversions under the Second Component, and any increase in cost for Project-Based Rental Assistance or Tenant-Based Rental Assistance associated with such conversion shall be equal to amounts so transferred:; and
 (11)in the twenty-fourth proviso, as amended (reordered) above, by striking previous four provisos and inserting Second Component, as applicable,. 245.The Secretary shall establish by notice such requirements as may be necessary to implement section 78001 of title LXXVIII of the Fixing America’s Surface Transportation Act (Public Law 114–94), and the notice shall take effect upon issuance: Provided, That the Secretary shall commence rulemaking based on the initial notice no later than the expiration of the 6-month period following issuance of the notice and the rulemaking shall allow for the opportunity for public comment.
 246.For fiscal year 2017 and hereafter, the Secretary of Housing and Urban Development may use amounts made available for the continuum of care program under the Homeless Assistance Grants heading under this title to renew the grant originally awarded under the heading Department of Housing and Urban Development—Permanent Supportive Housing in chapter 6 of title III of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2351) in the continuum of care program, authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.). Notwithstanding any provision of law, for purposes of grant application and renewal, the State of Louisiana may continue to permit a program participant to receive or retain tenant-based rental assistance outside the continuum of care’s geographic area, and the funding of such assistance shall not be considered operation of a continuum of care in more than one geographic area.
 247.Section 428 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386b) is amended by adding at the end of the section, subsection (f) to read as follows:
				
					(f)Transition for reallocated grant
 (1)From amounts under this subtitle made available to carry out subtitle B and this subtitle, the Secretary may award one-year transition grants to recipients to transition from one Continuum of Care program component to another.
 (2)In order to be eligible to receive a transition grant, the project must have the consent of the Continuum of Care, and meet standards determined by the Secretary..
 This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2017. IIIRelated agencies Access board Salaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973, as amended, $8,190,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses.
			Federal maritime commission
 Salaries and expensesFor necessary expenses of the Federal Maritime Commission, as authorized by section 201(d) of the Merchant Marine Act, 1936, as amended (46 U.S.C. 307), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, $27,490,000: Provided, That not to exceed $2,000 shall be available for official reception and representation expenses.
			National railroad passenger corporation
			Office of Inspector General
 salaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978, as amended, $23,274,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within the Corporation: Provided further, That concurrent with the President's budget request for fiscal year 2018, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2018 in similar format and substance to those submitted by executive agencies of the Federal Government.
			National transportation safety board
 Salaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $106,000,000, of which not to exceed $2,000 may be used for official reception and representation expenses. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease.
			Neighborhood reinvestment corporation
 Payment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $135,000,000, of which $5,000,000 shall be for a multi-family rental housing program.
			United states interagency council on homelessness
 Operating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms, and the employment of experts and consultants under section 3109 of title 5, United States Code) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act, as amended, $3,600,000: Provided, That title II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11319) is amended by striking October 1, 2017 in section 209 and inserting October 1, 2018 and in section 204(a) by striking level V and inserting level IV.
			Surface transportation board
 Salaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $37,000,000: Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Chairman of the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: Provided further, That the sum herein appropriated from the general fund shall be reduced by a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2017, to result in a final appropriation from the general fund estimated at no more than $35,750,000.
			IVGeneral provisions—this act
 401.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act.
 402.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.
 403.The expenditure of any appropriation under this Act for any consulting service through a procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.
 404.(a)None of the funds made available in the Act may be obligated or expended for any employee training that—
 (1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties;
 (2)contains elements likely to induce high levels of emotional response or psychological stress in some participants;
 (3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation;
 (4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice 915.022, dated September 2, 1988; or
 (5)is offensive to, or designed to change, participants’ personal values or lifestyle outside the workplace.
 (b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties.
 405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2017, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that—
 (1)creates a new program; (2)eliminates a program, project, or activity;
 (3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress;
 (4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose;
 (5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less;
 (6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or
 (7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the explanatory statement accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include—
 (A)a table for each appropriation with a separate column to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;
 (B)a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and
 (C)an identification of items of special congressional interest. 406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2017 from appropriations made available for salaries and expenses for fiscal year 2017 in this Act, shall remain available through September 30, 2018, for each such account for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act.
 407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects, as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownfields as defined in the Small Business Liability Relief and Brownfields Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain.
 408.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.
 409.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his or her period of active military or naval service, and has within 90 days after his or her release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his or her former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his or her former position and has not been restored thereto.
 410.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 8301–8305, popularly known as the Buy American Act).
 411.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 8301–8305).
 412.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations.
 413.(a)None of the funds made available by this Act may be used to approve a new foreign air carrier permit under sections 41301 through 41305 of title 49, United States Code, or exemption application under section 40109 of that title of an air carrier already holding an air operators certificate issued by a country that is party to the U.S.-E.U.-Iceland-Norway Air Transport Agreement where such approval would contravene United States law or Article 17 bis of the U.S.-E.U.-Iceland-Norway Air Transport Agreement.
 (b)Nothing in this section shall prohibit, restrict or otherwise preclude the Secretary of Transportation from granting a foreign air carrier permit or an exemption to such an air carrier where such authorization is consistent with the U.S.-E.U.-Iceland-Norway Air Transport Agreement and United States law.
 414.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of a single agency or department of the United States Government, who are stationed in the United States, at any single international conference unless the relevant Secretary reports to the House and Senate Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations.
 415.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board to charge or collect any filing fee for rate or practice complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code.
 416.None of the funds made available by this Act may be used by the Department of Transportation, the Department of Housing and Urban Development, or any other Federal agency under this Act to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011.
 This Act may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2017.April 21, 2016Read twice and placed on the calendar